Exhibit 10.4
PURCHASE AGREEMENT
BETWEEN
GUARANTY BANK
GUARANTY FINANCIAL GROUP INC.
AND
THE UNIT PURCHASERS
Dated as of June 7, 2008

 



--------------------------------------------------------------------------------



 



PURCHASE AGREEMENT
     THIS PURCHASE AGREEMENT, dated as of June 7, 2008 (this “Agreement”), is
entered into between Guaranty Bank, a federal savings bank having its principal
office at 1300 S. Mopac Expressway, Austin, Texas 78746 (the “Bank”), Guaranty
Financial Group Inc., a Delaware corporation (the “Parent”), and each of the
purchasers listed on Schedule 1 attached hereto (individually a “Purchaser” and
collectively the “Purchasers”, whether one or more), having their respective
offices at the addresses set forth on Schedule 1.
WITNESSETH:
     WHEREAS, in consideration for the payment of a total amount equal to
$275,000,000, (i) the Bank proposes to issue and sell to the Purchasers
subordinated notes having an aggregate principal amount of $275,000,000 and such
terms as are set forth herein, and (ii) the Parent proposes to issue to the
Purchasers shares of a series of convertible perpetual cumulative preferred
stock;
     WHEREAS, the subordinated notes and the convertible preferred stock are
being sold pursuant to a single plan of distribution, to the Purchasers, each of
whom shall purchase both subordinated notes and convertible preferred stock in
units consisting of a fixed ratio of subordinated notes and convertible
preferred stock, and neither the subordinated notes nor the convertible
preferred stock would be sold without the other, but are sold only as a unit;
     WHEREAS, the total units, the total amount of subordinated notes and the
total number of shares of convertible preferred stock to be issued and sold to
each Purchaser pursuant hereto is as set forth on Schedule 2.01;
     NOW, THEREFORE, in consideration of the mutual agreements and subject to
the terms and conditions herein set forth, the parties hereto agree as follows:
     Section 1. DEFINITIONS AND CONTRACT INTERPRETATION.
     1.1 General Interpretation. For all purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires:
          (a) the words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”;
          (b) all accounting terms not otherwise defined herein have the
meanings assigned to them in accordance with GAAP;
          (c) unless the context otherwise requires, any reference to a
“Section” refers to a Section of this Agreement;
          (d) the words “hereby”, “herein”, “hereof” and “hereunder” and other
words of similar import refer to this Agreement as a whole and not to any
particular Section or other subdivision;

- 1 -



--------------------------------------------------------------------------------



 



          (e) a reference to the singular includes the plural and vice versa;
and
          (f) the masculine, feminine or neuter genders used herein shall
include the masculine, feminine and neuter genders.
     1.2 Definitions. The following terms shall have the following definitions:
          (a) “Accredited Investor” shall have the meaning set forth in
Section 3.05.
          (b) “Agreement” shall have the meaning set forth in the first
paragraph.
          (c) “Affiliate” of any specified Person means any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person. For the purposes of this definition,
“control”, when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
          (d) “Bank” means the Person named as the “Bank” in the first paragraph
of this Agreement unless and until a successor Person shall have become such
pursuant to the applicable provisions of this Agreement, and thereafter “Bank”
shall mean such successor Person.
          (e) “Bank Financial Statements” has the meaning set forth in
Section 5.11.
          (f) “Bankruptcy Law” means title 11, U.S. Code or any similar federal
or state law for the relief of debtors.
          (g) “Benefit Plan” means all employee welfare benefit plans within the
meaning of Section 3(1) of the ERISA all employee pension benefit plans within
the meaning of Section 3(2) of ERISA, including, but not limited to, plans that
provide retirement income or result in a deferral of income by employees for
periods extending to termination of employment or beyond, and plans that provide
medical, surgical, or hospital care benefits or benefits in the event of
sickness, accident, disability, death or unemployment, and all other employee
benefit agreements or arrangements, including, but not limited to, all bonus,
incentive, deferred compensation, vacation, stock purchase, stock option, stock
award, severance, employment, change of control, golden-parachute, consulting,
dependent care, cafeteria, employee assistance, scholarship, or fringe benefit
or similar plans, programs, agreements or policies, in all cases whether
written, unwritten or otherwise, funded or unfunded, and whether or not ERISA is
applicable to such plan, program, agreement or policy.
          (h) “Blockage Notice” has the meaning set forth in Section 2.08(a).
          (i) “Board of Directors” means the applicable board of directors of
either Parent or Company.

2



--------------------------------------------------------------------------------



 



          (j) “Business Day” means any day other than (i) a Saturday or Sunday,
or (ii) a day on which banking institutions in Houston, Texas are authorized or
required by law or executive order to remain closed.
          (k) “California Taxes” means the California franchise tax (California
Revenue and Taxation Code section 23101 et. seq.) and the California corporation
income tax (California Revenue and Taxation Code section 23501 et. seq.)
          (l) “Capital Stock” of any Person means and includes any and all
shares, rights to purchase, warrants or options (whether or not currently
exercisable), participations or other equivalents of or interests in (however
designated) the equity (which includes, but is not limited to, common stock,
preferred stock and partnership and joint venture interests) of such Person
(excluding any debt securities that are convertible into, or exchangeable for,
such equity).
          (m) “Certificate of Designations” means the certificate of designation
of rights and preferences with respect to the Convertible Preferred Stock
attached hereto as Exhibit A.
          (n) “Closing” means the closing of the sale of the Units to the
Purchasers by the Bank in accordance with the terms hereof.
          (o) “Closing Date” has the meaning set forth in Section 3.02.
          (p) “Commission” means the United States Securities and Exchange
Commission.
          (q) “Common Stock” means the common stock, par value $1.00 per share,
of the Parent.
          (r) “Company Significant Agreements” means the material agreements of
the Company.
          (s) “Conversion Shares” means the shares of Common Stock issuable or
to be issued upon conversion of the Preferred Shares.
          (t) “Convertible Preferred Stock” means the Series B Convertible
Perpetual Cumulative Preferred Stock of the Parent having the attributes set
forth in the Certificate of Designations.
          (u) “CRA” has the meaning set forth in Section 5.29.
          (v) “Custodian” means any receiver, trustee, assignee, liquidator or
similar official under any Bankruptcy Law.
          (w) “Debt” means, with respect to any Person, whether recourse is to
all or a portion of the assets of such Person, whether currently existing or
hereafter incurred and whether or not contingent and without duplication,
(i) every obligation of such Person for borrowed money; (ii) every obligation of
such Person evidenced by bonds, debentures, notes or

3



--------------------------------------------------------------------------------



 



other similar instruments, including obligations incurred in connection with the
acquisition of property, assets or businesses; (iii) every reimbursement
obligation of such Person with respect to letters of credit, bankers’
acceptances or similar facilities issued for the account of such Person;
(iv) every obligation of such Person issued or assumed as the deferred purchase
price of property or services (but excluding trade accounts payable or other
accrued liabilities arising in the ordinary course of business); (v) every
capital lease obligation of such Person; (vi) all indebtedness of such Person,
whether incurred on or prior to the date of this Agreement or thereafter
incurred, for claims, determined in accordance with GAAP, in respect of
derivative securities, including interest rate, foreign exchange rate and
commodity forward contracts, options and swaps and similar arrangements;
(vii) every obligation of the type referred to in clauses (i) through (vi) of
another Person and all dividends of another Person the payment of which, in
either case, such Person has guaranteed or is responsible or liable for,
directly or indirectly, as obligor or otherwise; and (viii) any renewals,
extensions, refundings, amendments or modifications of any obligation of the
type referred to in clauses (i) through (vii).
          (x) “Default” means any event, act or condition that is, or after
notice or the passage of time or both would be, an Event of Default.
          (y) “Default Interest Rate” means fourteen percent (14%) per annum.
          (z) “Dollar” or “$” means the currency of the United States of America
that, as at the time of payment, is legal tender for the payment of public and
private debts.
          (aa) “Environmental Claim” has the meaning set forth in Section 5.22.
          (bb) “Environmental Law” has the meaning set forth in Section 5.22.
          (cc) “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.
          (dd) “Event of Default” has the meaning set forth in Section 8.
          (ee) “Exchange Act” means the Securities Exchange Act of 1934 or any
statute successor thereto, in each case as amended from time to time.
          (ff) “FDIC” means the Federal Deposit Insurance Corporation, as from
time to time constituted or, if at any time after the execution of this
Agreement such Corporation is not existing and performing the duties now
assigned to it, then the body performing such duties at such time.
          (gg) “Federal Banking Regulator” shall mean the Bank’s primary federal
bank regulator as of the applicable date, including, without limiting the
generality of the foregoing, the OTS, the OCC or the FDIC.
          (hh) “GAAP” means United States generally accepted accounting
principles, consistently applied, from time to time in effect and including, to
the extent hereafter applicable and required by the Federal Banking Regulator,
the International Financial Reporting Standards as promulgated by the
International Accounting Standards Board.

4



--------------------------------------------------------------------------------



 



          (ii) “Government Licenses” has the meaning set forth in Section 5.07.
          (jj) “Governmental Entity” means any court, administrative agency or
commission or other governmental authority or instrumentality, whether federal,
state, local or foreign, and any applicable industry self-regulatory
organization, including, without limitation, the OTS.
          (kk) “Highest Lawful Rate” shall have the meaning set forth in
Section 11.13.
          (ll) “HOLA” shall have the meaning set forth in Section 5.30.
          (mm) “Holder” means, as the context may require, a Person in whose
name a Security, or a share of Convertible Preferred Stock, is registered in the
list of the owner of each issued Security, or share of Convertible Preferred
Stock, maintained by the Bank.
          (nn) “Intellectual Property” has the meaning set forth in
Section 5.24.
          (oo) “Interest Payment Date” means, with respect to any Security, the
date specified in such Security as the fixed date on which the payment of
interest of such Security is due and payable.
          (pp) “Interim Financial Statements” has the meaning set forth in
Section 5.11.
          (qq) “Investment Company Act” has the meaning set forth in
Section 5.01(c).
          (rr) “Lien” means, with respect to any asset, any mortgage, deed of
trust, lien, security interest (including any transaction intended to create a
security interest), pledge, charge or other encumbrance of any kind in respect
of such asset, whether or not filed, recorded or otherwise perfected under
applicable law.
          (ss) “Material Adverse Effect” or “Material Adverse Change” means any
circumstance, event, change, development or effect that, individually or in the
aggregate, (i) is material and adverse to the business, assets, results of
operations or financial condition of (a) the Bank and its Subsidiaries taken as
a whole or (b) the Parent and its Subsidiaries taken as a whole or (ii) would
materially impair the ability of the Bank or the Parent to perform its
obligations under this Agreement or to consummate the Closing; provided,
however, that in determining whether a Material Adverse Effect or Material
Adverse Change has occurred, there shall be excluded any effect to the extent
resulting from the following: (1) changes, after the date hereof, in generally
accepted accounting principles or regulatory accounting principles generally
applicable to banks, savings associations or their holding companies,
(2) changes, after the date hereof, in laws, rules and regulations of general
applicability or interpretations thereof by Governmental Entities, (3) actions
or omissions of the Bank or the Parent expressly required by the terms of this
Agreement or any capital transaction disclosed before the date of this Agreement
or taken with the prior written consent of the Purchasers, (4) changes in
general economic, monetary or financial conditions, including changes in
prevailing interest rates, credit markets, secondary mortgage market conditions
or housing price appreciation/depreciation trends, (5) changes in the market
price or trading volumes of the Parent’s common stock (but not the underlying
causes of such changes), (6) the failure of the

5



--------------------------------------------------------------------------------



 



Bank or the Parent to meet any internal or public projections, forecasts or
estimates for any period ending on or after December 31, 2007 (but not the
underlying causes), (7) changes in global or national political conditions,
including the outbreak or escalation of war or acts of terrorism, and (8) the
entering into by the Bank of any Regulatory Agreement (but not the regulatory
effect or implications of such Regulatory Agreement or the underlying causes
therefor), and (9) the public disclosure of this Agreement or the transactions
contemplated hereby; except, with respect to clauses (1), (2), (4) and (7), to
the extent that the effects of such changes have a disproportionate effect on
the Bank and its Subsidiaries, taken as a whole, relative to other banks,
savings associations and their holding companies generally.
          (tt) “Maturity,” when used with respect to any Security, means the
date on which the principal of such Security or any installment of principal
becomes due and payable as therein or herein provided, whether at the Stated
Maturity or by declaration of acceleration, call for redemption or otherwise.
          (uu) “OCC” means the Office of the Comptroller of the Currency, as
from time to time constituted or, if at any time after the execution of this
Agreement such Office is not existing and performing the duties now assigned to
it, then the body performing such duties at such time.
          (vv) “Officers’ Certificate” means a certificate signed by the
Chairman of the Board, a Vice Chairman of the Board, the Chief Executive
Officer, President or a Vice President, and by the Chief Financial Officer,
Treasurer, an Assistant Treasurer, the Secretary or an Assistant Secretary, of
the Person required to deliver such certificate.
          (ww) “Operative Documents” means this Agreement and the promissory
notes evidencing the Securities.
          (xx) “OTS” means the Office of Thrift Supervision, as from time to
time constituted or, if at any time after the execution of this Agreement such
Office is not existing and performing the duties now assigned to it, then the
body performing such duties at such time.
          (yy) “OTS Approval” means, to the extent required by applicable law, a
determination by OTS that a Purchaser has rebutted the presumption of control
under 12 CFR § 574.
          (zz) “Outstanding” means, when used in reference to the Securities, as
of the date of determination, all Securities purchased and delivered under this
Agreement, except:
               (i) Securities theretofore canceled or delivered to the Bank for
cancellation;
               (ii) Securities that have been paid, or in exchange for or in
lieu of which other Securities have been delivered pursuant to the provisions of
this Agreement, unless proof satisfactory to the Bank is presented that any such
Securities are held by Holders in whose hands such Securities are valid, binding
and legal obligations of the Bank;

6



--------------------------------------------------------------------------------



 



provided, that, in determining whether the Holders of the requisite principal
amount of Outstanding Securities have given any request, demand, authorization,
direction, notice, consent or waiver hereunder, Securities owned by the Bank or
any other obligor upon the Securities or any Affiliate of the Bank or such other
obligor shall be disregarded and deemed not to be Outstanding. Securities so
owned that have been pledged in good faith may be regarded as Outstanding if the
pledgee establishes the pledgee’s right so to act with respect to such
Securities and that the pledgee is not the Bank or any other obligor upon the
Securities or any Affiliate of the Bank or such other obligor.
          (aaa) “Parent” means the Person named as Parent in the first paragraph
of this Agreement.
          (bbb) “Parent Financial Statements” has the meaning set forth in
Section 5.35 hereof.
          (ccc) “Parent SEC Documents” has the meaning set forth in Section 5.34
hereof.
          (ddd) “Payment Blockage Period” has the meaning set forth in
Section 2.08(a).
          (eee) “Person” means a legal person, including any individual,
corporation, company, estate, partnership (general or limited), joint venture,
association, joint stock company, limited liability company, trust,
unincorporated association, government or any agency or political subdivision
thereof, or any other entity of whatever nature.
          (fff) “Preferred Shares” means all of the shares of Convertible
Preferred Stock owned by a Purchaser.
          (ggg) “Purchase Price” has the meaning set forth in Section 3.01.
          (hhh) “Purchaser” has the meaning set forth in the first paragraph of
this Agreement.
          (iii) “QIB” has the meaning set forth in Section 3.05.
          (jjj) “Regulation D” has the meaning set forth in Section 5.01(a).
          (kkk) “Regulatory Action” has the meaning set forth in
Section 5.12(a).
          (lll) “Regulatory Agency” has the meaning set forth in
Section 5.12(a).
          (mmm) “Regulatory Agreement” means the any cease-and-desist or other
similar order or enforcement action issued by, or any written agreement, consent
agreement or memorandum of understanding with, or any commitment letter or
similar undertaking to, or any capital directive of, any Governmental Entity
that in a material manner relates to the Bank’s or any Subsidiary’s capital
adequacy, its liquidity and funding policies and practices, its ability to pay
dividends, its credit, risk management or compliance policies, its internal
controls, its management or its operations or business, including, without
limitation,

7



--------------------------------------------------------------------------------



 



compliance of the Bank with applicable bank secrecy, anti-money laundering and
consumer protection laws, regulations and interpretations of any Regulatory
Agency.
          (nnn) “Regulatory Approvals” means the receipt of approvals and
authorizations of, filings and registrations with or notifications to, to the
extent applicable and required to permit a Purchaser to acquire the Preferred
Shares and to convert the Preferred Shares into Conversion Shares and to own
such Conversion Shares without the Purchaser being in violation of applicable
law, including the Stockholder Approval, the OTS Approval, the filing of a
Biographical Form and Certificate of License Qualification with the Texas
Department of Insurance, and the filing of the Certificate of Designations with
the Secretary of State of the State of Delaware by the Company.
          (ooo) “Repayment Event” has the meaning set forth in Section 5.04.
          (ppp) “Representative” means the trustee, agent or representative (if
any) of any Senior Creditor.
          (qqq) “Required Holders” means the Holders of not less than 40% in
aggregate principal amount of the Securities.
          (rrr) “Responsible Officer” means, with respect to any Person, any
Executive Vice President, Senior Vice President, Vice President, the Secretary,
any Assistant Secretary, the Treasurer, any Assistant Treasurer, and also means,
with respect to a particular matter, any other officer to whom such matter is
referred because of that officer’s knowledge of and familiarity with the
particular subject.
          (sss) “Rights Agreement” means the rights agreement of the Parent
dated December 11, 2007, as may be amended or modified.
          (ttt) “Rights Offering” means the securities offering pursuant to the
Rights Agreement.
          (uuu) “Rule 144A” has the meaning set forth in Section 3.05.
          (vvv) “RWHC” means RWHC, Inc., a Nevada corporation and Subsidiary of
the Parent.
          (www) “Securities” or “Security” has the meaning set forth in
Section 2.01.
          (xxx) “Securities Act” means the Securities Act of 1933 or any
successor statute thereto, in each case as amended from time to time.
          (yyy) “Senior Creditor” means any holder of Senior Debt.
          (zzz) “Senior Debt” means (i) the Bank’s obligations to the Bank’s
depositors, (ii) the Bank’s obligations under bankers’ acceptances and letters
of credit, (iii) the Bank’s obligations to all of its other creditors, including
its obligations to any Federal Reserve Bank, the FDIC (except for obligations to
the FDIC arising under the provisions of Section 1815(e) of

8



--------------------------------------------------------------------------------



 



Title 12 of the United States Code) and any rights acquired by the FDIC as a
result of loans made by the FDIC to the Bank or the purchase or guarantee of any
of its assets by the FDIC pursuant to the provisions of 12 U.S.C. §1823(c),
(d) or (e), whether now outstanding or hereafter incurred, except those
specifically designated as ranking on a parity with, or subordinated to, the
Securities.
          (aaaa) “Share Issue Price” means an amount equal to the product of (i)
$10 and (ii) the total number of shares of Convertible Preferred Stock to be
issued to the Purchasers on the Closing Date as set forth on Schedule 2.01.
          (bbbb) “Significant Subsidiary” has the meaning set forth in
Section 5.06.
          (cccc) “Spin-Off” means the transaction by which shares of Common
Stock were distributed to stockholders of Temple-Inland, which transaction was
completed on December 28, 2007.
          (dddd) “Stated Maturity” means the tenth anniversary of the Closing
Date.
          (eeee) “Stockholder Approval” means approval by stockholders of the
Parent of the conversion of the Preferred Shares into Conversion Shares as
required by the New York Stock Exchange Listed Company Manual.
          (ffff) “Subsidiary” means a Person more than fifty percent (50%) of
the outstanding voting stock or other voting interests of which is owned,
directly or indirectly, by the Bank or by one or more other Subsidiaries, or by
the Bank and one or more other Subsidiaries. For purposes of this definition,
“voting stock” means stock that ordinarily has voting power for the election of
directors, whether at all times or only so long as no senior class of stock has
such voting power by reason of any contingency.
          (gggg) “Tax Matters Agreement” means that certain Tax Matters
Agreement by and among Temple-Inland Inc., Forestar Real Estate Group Inc., and
Guaranty Financial Group Inc., dated as of December 11, 2007.
          (hhhh) “Tax” or “Taxes” has the meaning set forth in Section 5.15.
          (iiii) “Tax Returns” has the meaning set forth in Section 5.15.
          (jjjj) “Temple-Inland” means Temple-Inland Inc., the former parent
corporation of the Parent.
          (kkkk) “Texas Franchise Tax” means the Texas franchise tax (Tex. Tax
Code Ann. Section 171.001, et. seq.)
          (llll) “United States” means the United States of America (including
the States and the District of Columbia), its territories and its possessions.

9



--------------------------------------------------------------------------------



 



          (mmmm) “Unit” means a number of shares (or fraction thereof) of
Convertible Preferred Stock, and a principal amount of Securities, in a fixed
ratio determined as set forth on Schedule 2.01.
          (nnnn) “Voting Stock” securities of the Parent with the power to vote
with respect to the election of directors generally, including the Common Stock.
Section 2. THE UNITS
     2.01 Aggregate Purchase Amount.
          (a) The Bank, the Parent and the Purchasers have agreed that the
Purchasers shall purchase the Units for an aggregate purchase price of
$275,000,000, consisting in the aggregate of (i) a number of shares of
Convertible Preferred Stock, as set forth in Schedule 2.01, and (ii) the
Securities as set forth in Schedule 2.01, and each of the Purchasers has agreed
to purchase the number of Units (consisting of Securities and Preferred Shares
set forth opposite such Purchaser’s name on Schedule 2.01) for the aggregate
Purchase Price set forth opposite such Purchaser’s name on Schedule 2.01.
          (b) The Bank shall authorize the issuance and sale to the Purchasers
of its 12% Subordinated Notes in the aggregate principal amount of $275,000,000
due on the Stated Maturity (such notes delivered pursuant to Article 3 of this
Agreement and any note issued in exchange therefor pursuant to Section 2.05 of
this Agreement being, collectively, the “Securities”). The Securities shall be
substantially in the form set forth in Exhibit B, with such changes therefrom,
if any, as may be approved by Purchasers and the Bank.
          (c) The Parent shall authorize for issuance and sell to the
Purchasers, in consideration of the payment of the Share Issue Price, a total
number of shares of Convertible Preferred Stock, as set forth on Schedule 2.01,
and promptly thereafter the Parent shall contribute the proceeds of such sale of
Convertible Preferred Stock to the Bank.
     2.02 Interest on Securities. The Bank shall pay interest on the unpaid
principal amount of the Securities from their respective dates of issuance until
such Securities are paid in full. The outstanding unpaid principal balance of
each of the Securities shall accrue interest at the rate of 12% per annum from
the Closing Date until Maturity. Interest shall be due and payable semiannually
in arrears to all Holders on the last Business Day of each December and June,
commencing December 31, 2008. Notwithstanding the foregoing, upon the occurrence
and during the continuance of an Event of Default, interest shall accrue on the
outstanding unpaid principal balance of each of the Securities, and on interest
that is accrued and not paid when due, at a per annum rate equal to the Default
Interest Rate, and such interest shall be due and payable in arrears to all
Holders from time to time on a monthly basis on the last Business Day of each
month or, at the option of the Required Holders, upon written demand. Interest
on the Securities shall be computed on the basis of a 360-day year for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest is payable. The Bank’s payment
of interest on the Securities shall not be reduced by withholding taxes;
provided, that the the Purchaser shall have delivered to the Bank a properly
executed Internal Revenue Service Form W-9 or W-8BEN.

10



--------------------------------------------------------------------------------



 



     2.03 Transfer and Exchange of Units.
          (a) The Bank shall keep at its principal executive office a register
for the registration and registration of transfers of both the Securities and
the Convertible Preferred Stock. The name and address of each Holder of
Securities and Convertible Preferred Stock, each transfer thereof and the name
and address of each transferee of Securities and Convertible Preferred Stock
shall be registered in such register. Prior to due presentment for registration
of transfer, the Person in whose name any Security or share of Convertible
Preferred Stock shall be registered shall be deemed and treated as the owner and
Holder thereof for all purposes hereof, and the Bank shall not be affected by
any notice or knowledge to the contrary.
          (b) Upon surrender of any Security at the principal executive office
of the Bank for registration of transfer or exchange (and, in the case of a
surrender for registration of transfer, duly endorsed or accompanied by a
written instrument of transfer duly executed by the registered Holder of such
Security or his attorney duly authorized in writing and accompanied by the
address for notices of each transferee of such Security or part thereof), the
Bank shall execute and deliver, at the Bank’s expense (except as provided
below), one or more new Securities (as requested by the Holder thereof) in
exchange therefor, in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Security. Each such new Security shall be
payable to such Person or Persons as such Holder may request and shall be
substantially in the form of Exhibit A hereto. Each such new Security shall be
dated and bear interest from the date to which interest shall have been paid on
the surrendered Security or dated the date of the surrendered Security if no
interest shall have been paid thereon. The Bank may require payment of a sum
sufficient to cover any stamp tax or governmental charge imposed in respect of
any such transfer of Securities. Securities shall not be transferred by any
Holder of Securities to any Person other than an Affiliate of such Holder in
denominations of less than $250,000, provided that, if necessary to enable the
registration of transfer by a Holder of its entire holding of Securities, one
Security may be in a denomination of less than $250,000.
          (c) Any transferee, by its acceptance of a Security registered in its
name (or the name of its nominee), shall be deemed (i) to have made the
representations set forth in Article 6 and (ii) to confirm to and agree with the
transferor and the other parties hereto as follows: (A) other than as provided
in any written instrument of transfer executed by the transferor and such
transferee, such transferor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any other Operative Document or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Operative Document or any other instrument
or document furnished pursuant hereto or thereto; (B) such transferor makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Bank or the performance or observance by the Bank of
any of its obligations under any Operative Document or any other instrument or
document furnished pursuant thereto; (C) such transferee confirms that it has
received a copy of this Agreement, together with copies of the financial
statements referred to in Section 5.11 and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
purchase the Securities; (D) such transferee shall, independently and without
reliance upon the transferor or any other Holder of Securities and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in

11



--------------------------------------------------------------------------------



 



taking or not taking action under this Agreement; (E) such transferee agrees
that it shall perform in accordance with their terms all of the obligations
which by the terms of this Agreement are required to be performed by it as a
Holder of a Security, and (F) such transferee represents and warrants that it
is, as of the effective date of the transfer of Securities thereto, a transferee
permitted under the terms of the Securities as contemplated in Section 3.05
hereof.
     2.04 Loss or Destruction of Security. Upon receipt by the Bank of evidence
reasonably satisfactory to it of the ownership of and the loss, theft,
destruction or mutilation of any Security, and in the case of loss, theft or
destruction, of indemnity reasonably satisfactory to it, or in the case of
mutilation, upon surrender and cancellation thereof, the Bank, at its own
expense, shall execute and deliver, in lieu thereof, a new Security, dated and
bearing interest from the date to which interest shall have been paid on such
lost, stolen, destroyed or mutilated Security or dated the date of such lost,
stolen, destroyed or mutilated Security if no interest shall have been paid
thereon.
     2.05 Method of Payment on Securities. So long as a Purchaser or a
Purchaser’s nominee shall be the Holder of any Security, the Bank shall pay all
sums becoming due on such Security for principal and interest by the method and
at the address specified for such purpose below Purchaser’s name in Schedule 1,
or by such other method or at such other address as Purchaser shall have from
time to time specified to the Bank in writing for such purpose, without the
presentation or surrender of such Security or the making of any notation
thereon, except that upon written request of the Bank made concurrently with or
reasonably promptly after payment or prepayment in full of any Security,
Purchaser shall surrender such Security for cancellation, reasonably promptly
after any such request, to the Bank at its principal executive office. Prior to
any permitted sale, transfer or other disposition of any Security held by a
Purchaser or a Purchaser’s nominee, Purchaser shall, at Purchaser’s election,
either endorse thereon the amount of principal paid thereon and the last date to
which interest has been paid thereon or surrender such Security to the Bank in
exchange for a new Security or Securities pursuant to Section 2.03.
     2.06 Prepayment of Securities.
          (a) At any time and from time to time after the fifth anniversary of
the date of issuance of the Securities but not prior thereto, the Bank may
(subject to the prior approval of the applicable Federal Banking Regulator),
upon not less than seven Business Days’ notice to Purchasers, prepay, without
premium or penalty thereon, the unpaid principal amount of the Securities, in
whole or in part, together with accrued interest thereon to the date of such
prepayment on the principal amount prepaid; provided that each partial
prepayment shall be in an aggregate principal amount of not less than $250,000.
          (b) Each partial prepayment of the Securities shall be allocated (in
integral multiples of $1,000) to all Securities at the time outstanding in
proportion, as nearly as practicable, to the respective unpaid principal amounts
thereof not theretofore called for prepayment, with adjustments to the extent
applicable to compensate for any prior prepayments not made exactly in such
proportion; provided, however, that if as a result of such allocation, any
Security held by an Holder would be reduced to an amount of less than
$1,000,000, the Bank shall, at the request of such Holder, redeem the balance of
such Security.

12



--------------------------------------------------------------------------------



 



          (c) In the case of each prepayment of Securities pursuant to this
Section 2.08, the principal amount of each Security to be so prepaid or
repurchased shall mature and become due and payable on the date fixed for such
prepayment or repurchase, together with interest on such principal amount to be
so prepaid accrued to such date. From and after such date, unless the Bank shall
fail to pay such principal amount to be so prepaid when so due and payable,
together with the interest, as aforesaid, interest on such principal amount
shall cease to accrue. Any Security paid or prepaid in full shall be surrendered
to the Bank and canceled and shall not be reissued, and no Security shall be
issued in lieu of any prepaid or repurchased principal amount of any Security.
          (d) Notwithstanding anything to the contrary in this Section 2.06, the
Securities may not be redeemed or prepaid at the option of the Bank prior to the
Maturity pursuant to this Section 2.06 without the prior written consent of the
applicable Federal Banking Regulator if the Bank is undercapitalized,
significantly undercapitalized or critically undercapitalized as described in 12
C.F.R. Section 565.4(b), fails to meet its regulatory capital requirements under
12 C.F.R. Part 567, or, if after giving effect to such repayment, the Bank would
fail to meet any of such standards or if such approval is otherwise required by
the capital regulations of the applicable Federal Banking Regulator. The Bank
shall apply to the OTS for any such required prior written consent.
     2.07 Acquisition by Bank of Securities. The Bank shall not purchase,
redeem, prepay or otherwise acquire, directly or indirectly, any of the
outstanding Securities except in accordance with the terms of this Agreement and
the Securities. The Bank shall promptly cancel all Securities acquired by it
pursuant to any payment, prepayment or purchase of Securities pursuant to any
provision of this Agreement and no Securities may be issued in substitution or
exchange for any such Securities.
     2.08 Securities Subordinate to Senior Debt.
          (a) The Bank shall not pay the principal of, or premium, if any, or
interest on, the Securities and may not repurchase, redeem or otherwise retire
any Securities if any principal, premium or interest in respect of Senior Debt
is not paid when due or within any applicable grace period (including at
maturity) or any other default on Senior Debt occurs and the maturity of such
Senior Debt is accelerated in accordance with its terms unless, in either case,
the default has been cured or waived and any such acceleration has been
rescinded or the payment due in respect of such Senior Debt has been paid in
full in cash. Without limiting the generality of the foregoing, during the
continuance of any default with respect to any Senior Debt pursuant to which the
maturity thereof may be accelerated immediately without further notice (except
such notice as may be required to effect such acceleration) or the expiration of
any applicable grace periods, the Bank shall not make payments on the Securities
for a period (a “Payment Blockage Period”) commencing upon the receipt by the
Bank of written notice of such default from the Representative of any Senior
Creditor with respect to such Senior Creditor’s Senior Debt specifying an
election to effect a Payment Blockage Period (a “Blockage Notice”) and ending on
the date, determined in good faith by the Bank, (i) of repayment in full in cash
of such Senior Debt or (ii) that the default giving rise to such Blockage Notice
is no longer continuing. Notwithstanding the provisions described in the
immediately preceding sentence (but subject to the provisions contained in the
first sentence of this Section 2.08(a)), unless the holders of Senior

13



--------------------------------------------------------------------------------



 



Debt or the Representative of such holders shall have accelerated the maturity
of such Senior Debt, the Bank shall, upon the expiration of any Payment Blockage
Period, resume payments of accrued unpaid interest on, and regularly scheduled
payments of principal of, indebtedness of the Bank evidenced by the Securities.
          (b) Without limiting the generality of the foregoing, the obligations
evidenced by the Securities are subordinated on liquidation, as to principal,
interest, and premium (if any) to all claims against the Bank that have the same
priority as savings accounts or higher. The indebtedness of the Bank evidenced
by the Securities, including the principal and premium, if any, and interest
shall be subordinate and junior in right of payment to its obligations to its
depositors, its obligations under bankers’ acceptances and letters of credit,
and its obligations to its other creditors, including its obligations to the
Federal Reserve Bank, FDIC, and any rights acquired by the FDIC as a result of
loans made by the FDIC to the bank or the purchase or guarantee of any of its
assets by the FDIC pursuant to the provisions of 12 USC §1823(c), (d) or (e),
whether now outstanding or hereafter incurred. In the event of any insolvency,
receivership, conservatorship, reorganization, readjustment of debt, marshaling
of assets and liabilities or similar proceedings or any liquidation or winding
up of or relating to the Bank, whether voluntary or involuntary, all such
obligations shall be entitled to be paid in full before any payment shall be
made on account of the principal of, or premium, if any, or interest, on the
Securities. In the event of any such proceedings, after payment in full of all
sums owing on such prior obligations, the holder of the Securities, together
with any obligations of the Bank ranking on a parity with the Securities, shall
be entitled to be paid from the remaining assets of the Bank the unpaid
principal thereof and any unpaid premium, if any, and interest before any
payment or other distribution, whether in cash, property, or otherwise, shall be
made on account of any capital stock or any obligations of the Bank ranking
junior to the Securities.
          (c) Except as otherwise expressly set forth in this Section 2.08,
nothing herein shall impair the obligation of the Bank, which is absolute and
unconditional, to pay the principal of and interest on the Securities according
to their terms.
          (d) Notwithstanding anything to the contrary, (1) the Bank shall not
pay interest on the Securities while it remains in default in the payment of any
assessment due to the FDIC, and (2) in accordance with and subject to 12 U.S.C.
§1831o(h) (or its successor statute), if the Bank becomes a critically
undercapitalized insured depository institution under such statute, it shall
not, beginning 60 days after becoming critically undercapitalized, make any
payment of principal or interest on the Securities. The Bank shall promptly
notify the Holders upon becoming aware of any facts that would result in the
Bank being prohibited from paying interest on the Securities in accordance with
the preceding sentence.
          (e) Each Holder by accepting a Security agrees that the Debt evidenced
by such Security is subordinated in right of payment, to the extent and in the
manner provided in this Section 2.9, to the prior payment in full (including
both interest and principal) of all Senior Debt and that the subordination is
for the benefit of and enforceable by the Holders of Senior Debt.
          (f) Nothing in this Section 2.08 shall prevent any Holder of
Securities from exercising its respective available remedies upon an Event of
Default, subject to the rights of

14



--------------------------------------------------------------------------------



 



holders of Senior Debt to receive distributions otherwise payable to Holders of
the Securities. Should any payment or prepayment on account of the Securities
(whether principal, interest or otherwise) be received by the Holders in
contravention of this Section 2.08, the Holders shall deliver the same to the
Senior Creditors for application on the Senior Debt, and the Holders agree that,
until so delivered, the same shall be deemed received by the Holders as agents
for the Senior Creditors and such payment or prepayment shall be held in trust
by the Holders as property of the Senior Creditors.
          (g) If the FDIC shall be appointed as receiver for the Bank and in its
capacity as such shall have caused the Bank to merge with or into another
financial institution, or in such capacity shall sell or otherwise convey part
or all of the assets of the Bank to another financial institution or shall
arrange for the assumption of less than all of the liabilities of the Bank by
one or more other financial institutions, the FDIC shall have no obligation,
either in its capacity as receiver or in its corporate capacity, to contract for
or to otherwise arrange for the assumption of the obligation represented by the
Securities in whole or in part by any financial institution or institutions
which results from any such merger or which has purchased or otherwise acquired
from the FDIC as receiver for the Bank, any of the assets of the Bank, or which
pursuant to any arrangement with the FDIC, has assumed less than all of the
liabilities of the Bank. To the extent that the obligations represented by the
Securities have not been assumed in full by a financial institution with or into
which the Bank may have been merged, as described in this paragraph (i), and/or
by one or more financial institutions which have succeeded to all or a portion
of the assets of the Bank, or which have assumed a portion but not all of the
liabilities of the Bank as a result of one or more transactions entered into by
the FDIC as receiver of the Bank, then the holder of the Securities shall be
entitled to payments on the related obligation in accordance with any procedures
or priorities set forth in any applicable receivership regulations or in orders
of the FDIC relating to such receivership.
          (h) In the event that the obligation represented by the Securities is
assumed in full by another financial institution, which shall succeed by merger
or otherwise to substantially all of the assets and the business of the Bank, or
which shall by arrangement with the FDIC assume all or a portion of the
liabilities of the Bank, and payment or provision for payment shall have been
made in respect of all matured installments of interest upon the Securities
together with all installments of principal on the Securities which shall have
become due other than by acceleration, then any default caused by the
appointment of a receiver for the Bank shall be deemed to have been cured, and
any declaration consequent upon such default declaring the principal and
interest on the Securities to be immediately due and payable shall be deemed to
have been rescinded.
          (i) The Securities are not secured by any assets of the Bank, or any
affiliate (as defined in 12 C.F.R. Section 583.2) of the Bank. The Securities
are not eligible as collateral for any loan by the Bank.
          (j) Notwithstanding any other provisions hereof or of the Securities,
including specifically those set forth in the sections relating to
subordination, events of default and covenants of the Bank, it is expressly
understood and agreed that if the applicable Federal Banking Regulator is the
OCC, then the OCC or any receiver or conservator of the Bank appointed by the
OCC shall have the right in the performance of his legal duties, and as part of

15



--------------------------------------------------------------------------------



 



liquidation designed to protect or further the continued existence of the Bank
or the rights of any parties or agencies with an interest in, or claim against,
the Bank or its assets, to transfer or direct the transfer of the obligations
evidenced by the Securities or otherwise evidenced hereby to any bank or bank
holding company selected by such official which shall expressly assume the
obligation of the due and punctual payment of the unpaid principal, and interest
and premium, if any, on the Securities or hereunder and the due and punctual
performance of all covenants and conditions hereunder or under the Securities;
and the completion of such transfer and assumption shall serve to supersede and
void any default, acceleration or subordination which may have occurred, or
which my occur due or related to such transaction, plan, transfer or assumption,
pursuant to the provisions of the Securities or otherwise hereunder, and shall
serve to return the Holder to the same position, other than for substitution of
the obligor, it would have occupied had no default, acceleration or
subordination occurred; except that any interest and principal previously due,
other than by reason of acceleration, and not paid shall, in the absence of a
contrary agreement by the Holders, be deemed to be immediately due and payable
as of the date of such transfer and assumption, together with the interest from
its original due date at the rate provided for herein or in the Securities.
Section 3. PURCHASE AND SALE OF THE UNITS.
     3.01 Purchase Price. Subject to the terms and conditions specified in this
Agreement, each of the Purchasers, severally and not jointly, have agreed to
purchase the Units, and the Bank and the Parent agree to sell to each Purchaser,
the Units in the amounts set forth opposite each Purchaser’s name on
Schedule 2.01, in exchange for the payment of an aggregate cash amount (the
“Purchase Price”) equal to $275,000,000. Each Purchaser will deliver its
applicable purchase price set forth on Schedule 2.01 by wire transfer of
immediately available funds to the Bank and to the Parent.
     3.02 Closing. Delivery or transfer of, and payment for, the Units shall be
made at 11:00 A.M. Houston, Texas time, on a date that is within five Business
Days after both (i) the Bank receives the approval of the OTS with respect to
(a) the issuance of the Securities and the other terms contained herein or such
later date (not later than 30 days later) as the parties may designate, and
(b) the inclusion of the face amount of the Securities as Tier-2 Capital (as
that term is defined by the OTS) of the Bank, and (ii) the satisfaction of all
other conditions to closing set forth in Article 4 hereof (such date and time of
delivery and payment for the Securities being herein called the “Closing Date”).
On the Closing Date, the Units shall be transferred and delivered to each
Purchaser, or its designee[s], against the payment of the Purchase Price to the
Bank and to the Parent, as applicable.
     3.03 Delivery of Units. Delivery of the Units shall be made at such
location, and in such names and denominations, as the Purchasers shall designate
in advance of the Closing Date. The Bank and the Parent agree to have the Units
available for inspection and checking by the Purchaser in New York, New York not
later than 2:00 P.M. Dallas, Texas time, on the Business Day prior to the
Closing Date. The closing for the purchase and sale of the Units shall occur at
the offices of Arnold & Porter LLP, New York, New York or such other place as
the parties hereto shall agree.

16



--------------------------------------------------------------------------------



 



     3.04 No Registration. The Units, the Securities, the Convertible Preferred
Stock and the Conversion Shares shall be sold by the Bank or the Parent (as
applicable) to the Purchaser without registration of any of the Units, the
Convertible Preferred Stock, the Securities or the Conversion Shares under the
Securities Act, or any other applicable securities laws and regulations
(including the Securities Offering Regulations of the OTS and state securities
laws) in reliance upon exemptions from the registration requirements of the
Securities Act and other applicable securities laws. The Bank, the Parent and
each Purchaser have entered into this Agreement to set forth their understanding
as to their relationship and their respective rights, duties and obligations.
     3.05 Certificate Legends.
          (a) Upon original issuance thereof, the Securities certificates shall
each contain such legends as required pursuant to any of the Operative
Documents, including without limitation, a legend stating that the offer, sale
or transfer of the Securities shall be made only (a) to the Bank, (b) pursuant
to Rule 144A under the Securities Act (“Rule 144A”), to a Person the transferor
reasonably believes is a “Qualified Institutional Buyer” as defined in Rule 144A
(a “QIB”) that purchases for its own account or for the account of a QIB to whom
notice is given that the transfer is being made in reliance on Rule 144A,
provided that such QIB is also an “Accredited Investor” within the meaning of
subparagraph (a) (1), (2), (3) or (7) of Rule 501 under the Securities Act (an
“Accredited Investor”) or (c) an Accredited Investor that is acquiring the
Security for its own account, or for the account of an Accredited Investor, for
investment purposes and not with a view to, or for offer or sale in connection
with, any distribution in violation of the Securities Act, subject to the Bank’s
right prior to any such offer, sale or transfer pursuant to clause (c) to
require the delivery of an opinion of counsel, certification or other
information reasonably satisfactory to it.
          (b) (i) Each Purchaser agrees that all certificates or other
instruments representing the Preferred Shares and the Conversion Shares subject
to this Agreement shall bear a legend substantially to the following effect:
(A) THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO A
REGISTRATION STATEMENT RELATING THERETO IN EFFECT UNDER SUCH ACT AND APPLICABLE
STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH
ACT OR SUCH LAWS.
(B) THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A VOTING
AGREEMENT AND TRANSFER AND OTHER RESTRICTIONS SET FORTH IN AN INVESTMENT
AGREEMENT, DATED AS OF JUNE 7, 2008, COPIES OF WHICH ARE ON FILE WITH THE
ISSUER.

17



--------------------------------------------------------------------------------



 



Upon request of the Purchaser, upon receipt by the Parent of an opinion of
counsel reasonably satisfactory to the Parent to the effect that such legend is
no longer required under the Securities Act and applicable state laws, the
Parent shall promptly cause clause (A) of the legend to be removed from any
certificate for any Preferred Shares or Conversion Shares to be transferred by
the Purchaser in accordance with the terms of this Agreement and clause (B) of
the legend shall be removed upon the expiration of such transfer and other
restrictions set forth in this Agreement. The Purchaser acknowledges that
neither the Preferred Shares nor the Conversion Shares have been registered
under the Securities Act or under any state securities laws and the Purchaser
agrees that it shall not sell or otherwise dispose of any of the Preferred
Shares or Conversion Shares, except in compliance with the registration
requirements or exemption provisions of the Securities Act and any other
applicable securities laws.
          (c) The Units shall not be certificated or otherwise evidenced by any
tangible form.
     3.06 No Offering Circular. The Securities are not being offered by an
offering circular filed with and declared effective by the OTS pursuant to 12
C.F.R. § 563g.2 but instead are being sold in reliance upon an exemption from
the offering circular requirement provided for by 12 C.F.R. §563g.3(b).
Section 4. CLOSING CONDITIONS.
     4.01 The obligations of the Bank and the Parent under this Agreement on the
Closing Date are subject to the following conditions:
          (a) Accuracy of Representations and Warranties. The representations
and warranties of the Purchasers in Section 6 shall be true and correct (without
giving effect to any qualification as to materiality or Material Adverse Effect
set forth therein) as of the date hereof and at and as of the Closing Date,
except for representations and warranties made as of a specific date, which
shall be made as of such specified date, except, in each case, where the failure
of such representations or warranties to be true and correct (without giving
effect to any qualification as to materiality or Material Adverse Effect set
forth therein) would not result in a Material Adverse Change. Each Purchaser
shall each have furnished to the Bank and to the Parent an Officer’s
Certificate, as to the foregoing with respect to such Purchaser.
          (b) Purchase Permitted by Applicable Laws; Legal Investment. (i) No
judgment, injunction, decree or other legal restraint shall prohibit, or have
the effect of rendering unachievable, the consummation of the transactions
contemplated by this Agreement, and (ii) the purchase of and payment for the
Securities as described in this Agreement shall have received the approval of
the applicable Federal Banking Regulator as set forth in Section 3.02.
          (c) Consents and Permits. The Bank shall have received all material
consents, permits and other authorizations, and made all such filings and
declarations, as may be required from any Person or entity pursuant to any law,
statute, regulation or rule (federal, state, local and foreign), or pursuant to
any agreement, order or decree to which

18



--------------------------------------------------------------------------------



 



     the Bank is a party or to which it is subject, in connection with the
transactions contemplated by this Agreement.
          (d) Tier-2 Capital. The OTS shall have approved the inclusion of the
face amount of the Securities as Tier-2 Capital as set forth in Section 3.02,
and the Operative Documents shall have been amended, as and to extent required
by the OTS, in order to obtain such approval as Tier-2 Capital.
          (e) Simultaneous Purchases. All purchases of Units shall have occurred
simultaneously.
     4.02 The obligations of the Purchasers under this Agreement on the Closing
Date are subject to the following conditions:
          (a) Accuracy of Representations and Warranties. The representations
and warranties of the Bank and the Parent in Section 5 shall be true and correct
(without giving effect to any qualification as to materiality or Material
Adverse Effect set forth therein) as of the date hereof and at and as of the
Closing Date, except for representations and warranties made as of a specific
date, which shall be made as of such specified date, except, in each case, where
the failure of such representations or warranties to be true and correct
(without giving effect to any qualification as to materiality or Material
Adverse Effect set forth therein) would not result in a Material Adverse Change.
The Bank and the Parent shall each have furnished to each Purchaser on Officer’s
Certificate, as to the foregoing, and to the effect that since the date of the
Bank Financial Statements (as defined in Section 5.11), there has been no event,
change or occurrence that has had or reasonably could be expected to have a
Material Adverse Effect.
          (b) No Subsequent Change. Subsequent to the execution of this
Agreement, there shall not have been any Material Adverse Change.
          (c) Purchase Permitted by Applicable Laws; Legal Investment. No
judgment, injunction, decree or other legal restraint shall prohibit, or have
the effect of rendering unachievable, the consummation of the transactions
contemplated by this Agreement, and the Purchasers shall have obtained the
written approval of the applicable Federal Banking Regulator as set forth in
Section 3.02.
          (d) Consents and Permits. The Bank shall have received all material
consents, permits and other regulatory approvals, and made all such material
filings and declarations, as may be required from any Person or entity pursuant
to any law, statute, regulation or rule (federal, state, local and foreign), or
pursuant to any material order or decree to which the Bank is a party or to
which it is subject, in connection with the transactions contemplated by this
Agreement.
          (e) Tier-2 Capital. The OTS shall have approved the inclusion of the
face amount of the Securities as Tier-2 Capital as set forth in Section 3.02,
and the Operative Documents shall have been amended, as and to extent required
by the OTS, in order to obtain such approval as Tier-2 Capital.

19



--------------------------------------------------------------------------------



 



          (f) Minimum Capital Raise; Closings. Excluding the proceeds from the
sale of the Units, the Bank and the Parent shall have collectively raised in the
aggregate $325,000,000 in additional capital from the proceeds of the sale of
convertible preferred stock and common stock, including from the sale of common
stock to TRT Financial Holdings, LLC for cash proceeds of $38,378,632, and the
closings and fundings of the issuance of Convertible Preferred Stock by the
Parent pursuant to investment agreements entered into on or about the date
hereof between the Parent and the investors named therein shall occur prior to
or simultaneously with the Closing.
          (g) Legal Opinion. The Purchasers shall have received a legal opinion
from Fulbright & Jaworski LLP, counsel to the Bank, in form and substance
reasonably satisfactory to the Purchasers holding a majority of the face amount
of the Securities and containing reasonable qualifications and limitations, with
respect to the matters of due incorporation, existence, power and authority, and
enforceability (as set forth generally in Section 5.05), capitalization (as set
forth generally in Section 5.08) and with respect to the capitalization of the
Parent (as set forth generally in Section 5.32, other than the last sentence
thereof).
          (h) Tax Opinion. The Parent shall have received from Fulbright &
Jaworski L.L.P. an opinion that with respect to the Spin-Off, the issuance of
the Convertible Preferred Stock, as provided herein, will not result in
Distribution Taxes (as such term is defined in the Tax Matters Agreement)
imposed under the Code, the Texas Franchise Tax or the California Taxes, and a
copy of such opinion shall be furnished to the Purchasers prior to the Closing
Date.
          (i) Simultaneous Purchases. All purchases of Units shall have occurred
simultaneously.
          (j) The Purchasers shall have obtained the OTS Approval, as
applicable.
     If any of the conditions specified in this Section 4 shall not have been
fulfilled when and as provided in this Agreement, then this Agreement and all
obligations hereunder may be canceled at, or at any time prior to, the Closing
Date. Notice of such cancellation shall be given to the other parties in writing
or by telephone or facsimile confirmed in writing.
     Each certificate signed by any officer of the Bank and delivered to the
Purchasers or their counsel in connection with the Operative Documents and the
transactions contemplated hereby and thereby shall be deemed to be a
representation and warranty of the Bank and not by such officer in any
individual capacity.
Section 5. REPRESENTATIONS AND WARRANTIES OF THE BANK AND THE PARENT.
The Bank represents and warrants to, and agrees with the Purchasers as of the
date hereof and as of the Closing Date as follows in Sections 5.01 through 5.29:

20



--------------------------------------------------------------------------------



 



     5.01 Securities Laws Matters:
          (a) Neither the Bank, nor any of its “affiliates” (as defined in Rule
501(b) of Regulation D under the Securities Act (“Regulation D”)), nor any
Person acting on its or their behalf has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with any offer or sale of any of the Convertible Preferred Stock, the
Securities, the Units or the Conversion Shares.
          (b) Assuming the accuracy of the representations and warranties of the
Purchaser and compliance with the terms of this Agreement, it is not necessary
in connection with the sale and delivery of the Units or the Securities by the
Bank in the manner contemplated by this Agreement to register the Securities
under the Securities Act, the Securities Offering Regulations of the OTS or
other applicable federal law.
          (c) The Units and the Securities (i) are not and have not been listed
on a national securities exchange registered under Section 6 of the Exchange
Act, or quoted on a U.S. automated interdealer quotation system, (ii) are exempt
from the registration requirements of the Securities Act pursuant to
Section 3(a)(5) thereof, and (iii) are not of an open-end investment company,
unit investment trust or face-amount certificate company that are, or are
required to be, registered under Section 8 of the Investment Company Act of
1940, as amended (the “Investment Company Act”), and the Units and the
Securities otherwise satisfy the eligibility requirements of Rule 144A(d)(3)
promulgated pursuant to the Securities Act.
          (d) The Securities are not offered by an offering circular filed with
and declared effective by the OTS pursuant to 12 C.F.R. § 563g.2 but instead are
being sold in reliance upon an exemption from the offering circular requirement
provided for by 12 C.F.R. §563g.3(b).
          (e) The Bank is not, and, immediately following consummation of the
transactions contemplated hereby and the application of the net proceeds
therefrom, shall not be, an “investment company” or an entity “controlled” by an
“investment company,” in each case within the meaning of Section 3(a)(1) of the
Investment Company Act.
     5.02 Securities. The Securities have been duly authorized by the Bank and,
on the Closing Date when delivered to the Purchaser against payment therefor in
accordance with this Agreement, shall constitute legal, valid and binding
obligations of the Bank entitled to the benefits of this Agreement, enforceable
against the Bank in accordance with their terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and to general principles of equity.
     5.03 Purchase Agreement. This Agreement has been duly authorized, executed
and delivered by the Bank, and constitutes the legal, valid and binding
obligation of the Bank, enforceable against the Bank in accordance with its
terms, subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally and to general principles of equity.
     5.04 Defaults. Neither the issue and sale of the Units or the Securities
nor the execution and delivery of and compliance with the Operative Documents by
the Bank or the

21



--------------------------------------------------------------------------------



 



consummation of the transactions contemplated herein or therein, or the use of
the proceeds therefrom, (i) shall conflict with or constitute a breach of, or a
default under the charter or bylaws of the Bank or any Subsidiary of the Bank or
any applicable law, statute, rule, regulation, judgment, order, writ or decree
of any government, governmental authority, agency or instrumentality or court,
domestic or foreign, having jurisdiction over the Bank or any of its
Subsidiaries, or their respective properties or assets (collectively,
“Governmental Entities”), (ii) shall conflict with or constitute a violation or
breach of, or a default or Repayment Event (as defined below) under, or result
in the creation or imposition of any Lien upon any property or assets of the
Bank or any of the Bank’s Subsidiaries pursuant to any contract, indenture,
mortgage, loan agreement, note, lease or other agreement or instrument to which
(A) the Bank or any of its Subsidiaries is a party or by which it or any of them
may be bound, or (B) any of the property or assets of any of them is subject, or
any judgment, order or decree of any court, Governmental Entity or arbitrator,
except, in the case of this clause (ii), for such conflicts, breaches,
violations, defaults, Repayment Events (as defined below) or any Lien which
(X) would not, singly or in the aggregate, adversely affect the consummation of
the transactions contemplated by the Operative Documents and (Y) would not,
singly or in the aggregate, have a Material Adverse Effect, or (iii) require the
consent, approval, authorization or order of any court or Governmental Entity.
As used herein, a “Repayment Event” means any event or condition which gives the
holder of any note, debenture or other evidence of indebtedness (or any Person
acting on such holder’s behalf) the right to require the repurchase, redemption
or repayment of all or a portion of such indebtedness by the Bank or any of its
Subsidiaries prior to its scheduled maturity.
     5.05 Organization, Standing and Qualification of the Bank. The Bank has
been duly organized and is validly existing as an entity in good standing under
the laws of the United States, with all requisite power and authority to own,
lease and operate its properties and conduct the business it transacts and
proposes to transact and to perform its obligations under each of the Operative
Documents, and is duly qualified to transact business and is in good standing as
a foreign corporation in each jurisdiction where the nature of its activities
requires such qualification, except where the failure of the Bank to be so
qualified would not, singly or in the aggregate, have a Material Adverse Effect.
     5.06 Subsidiaries of the Bank. Each of the Bank’s significant Subsidiaries
(as defined in Rule 1-02(w) of Regulation S-X to the Securities Act) is listed
in the Disclosure Schedule attached hereto (the “Significant Subsidiaries”).
Each Significant Subsidiary has been duly organized and is validly existing and
in good standing under the laws of the jurisdiction in which it is chartered or
organized, with all requisite power and authority to own, lease and operate its
properties and conduct the business it transacts and proposes to transact,
except where the failure to continue such existence or good standing, or
maintain such power and authority would not have a Material Adverse Effect. Each
Significant Subsidiary is duly qualified to transact business and is in good
standing as a foreign entity in each jurisdiction where the nature of its
activities requires such qualification, except where the failure of any such
Significant Subsidiary to be so qualified would not, singly or in the aggregate,
have a Material Adverse Effect.
     5.07 Government Licenses; Laws. The Bank and each of its Subsidiaries hold
all necessary approvals, authorizations, orders, licenses, certificates and
permits (collectively, "Government Licenses”) of and from Governmental Entities
necessary to conduct its respective

22



--------------------------------------------------------------------------------



 



business as now being conducted, and neither the Bank nor any of its
Subsidiaries has received any notice of proceedings relating to the revocation
or modification of any such Government License, except where the failure to be
so licensed or approved or the receipt of an unfavorable decision, ruling or
finding, would not, singly or in the aggregate, have a Material Adverse Effect;
all of the Government Licenses are valid and in full force and effect, except
where the invalidity or the failure of such Government Licenses to be in full
force and effect, would not, singly or in the aggregate, have a Material Adverse
Effect; and the Bank and its Subsidiaries are in compliance with all applicable
laws, rules, regulations, judgments, orders, decrees and consents, except where
the failure to be in compliance would not, singly or in the aggregate, have a
Material Adverse Effect.
     5.08 Stock. All of the issued and outstanding shares of capital stock of
the Bank and each of its Subsidiaries are validly issued, fully paid and
nonassessable and are held beneficially and of record by the Parent; all of the
issued and outstanding capital stock of each Subsidiary of the Bank is owned by
the Bank, directly or through Subsidiaries, free and clear of any Lien, claim or
equitable right, except that RWHC has issued preferred stock to the Parent; and
none of the issued and outstanding capital stock of the Bank or any Subsidiary
was issued in violation of any preemptive or similar rights arising by operation
of law, under the charter or by-laws of such entity or under any agreement to
which the Bank or any of its Subsidiaries is a party.
     5.09 Conflicts, Authorizations and Approvals. Except as set forth on the
Disclosure Schedule, neither the Bank nor any of its Subsidiaries is (a) in
violation of its respective charter, bylaws or similar organizational documents
or (b) in default in the performance or observance of any obligation, agreement,
covenant or condition contained in any contract, indenture, mortgage, loan
agreement, note, lease or other agreement or instrument to which either the Bank
or any such Subsidiary is a party or by which it or any of them may be bound or
to which any of the property or assets of any of them is subject, except, in the
case of clause (b), where such default would not, singly or in the aggregate,
have a Material Adverse Effect. No filing with, or authorization, approval,
consent, license, order, registration, qualification or decree of, any
Governmental Entity, other than those that have been made or obtained or the
absence of which would not have a Material Adverse Effect, is necessary or
required for the performance by the Bank of its obligations under the Operative
Documents, or the consummation by the Bank of the transactions contemplated by
the Operative Documents.
     5.10 Deposit Insurance. The deposit accounts of the Bank are insured by the
FDIC to the fullest extent permitted by law and the rules and regulations of the
FDIC, and no proceeding for the termination of such insurance is pending or, to
the knowledge of the Bank after due inquiry, threatened.
     5.11 Bank Financial Statements. (a) The unaudited consolidated balance
sheets, income statements and statements of changes in stockholders’ equity of
the Bank and its consolidated Subsidiaries as of and for the last two fiscal
years (the “Bank Financial Statements”) and unaudited balance sheet and income
statement of the Bank as of and for the three months ended March 31, 2008 (the
“Interim Financial Statements"), copies of each of which have been provided to
the Purchasers, have been prepared in conformity with GAAP applied on a
consistent basis throughout the periods involved, except as disclosed in the
notes to such financial statements, and fairly present in all material respects
the consolidated financial

23



--------------------------------------------------------------------------------



 



positions, results of operations and changes in stockholders’ equity of the Bank
and its Subsidiaries as of the dates and for the periods indicated (subject, in
the case of interim financial statements, to normal recurring year-end
adjustments, none of which are or are expected to be material); the books and
records of the Bank and its Subsidiaries have been, and are being, maintained in
all material respects in accordance with such GAAP and any other applicable
legal and accounting requirements; and the Bank’s regulatory financial reports
filed with the OTS on Form FFIEC 032 or 033 or OTS Form 1313, as applicable, for
the most recent calendar quarter provided to the Purchaser comply with the
requirements of the OTS and are the most recent available such reports and
fairly present in all material respects the information required to be stated
therein (subject, in the case of interim financial statements, to normal
recurring year-end adjustments, none of which are or are expected to be
material).
               (b) Since the dates of the Bank Financial Statements or Interim
Financial Statements, there has not been (A) any occurrence or event that,
individually or in the aggregate, had or could reasonably expect to have
Material Adverse Effect, whether or not occurring in the ordinary course of
business, excluding additions to the Bank’s loan loss provisions occurring in
the ordinary course of business, or (B) any dividend or distribution of any kind
declared, paid or made by the Bank on any class of its capital stock other than
regular quarterly dividends on the Bank’s common stock.
               (c) The accountants of the Bank who certified the Bank Financial
Statements are independent public accountants of the Bank and its Subsidiaries
within the meaning of the rules and regulations of the Bank’s Federal Banking
Regulator.
     5.12 Regulatory Enforcement Matters; Distributions.
          (a) Except as set forth on the Disclosure Schedule, neither the Bank
nor any of its Subsidiaries, nor any of their respective officers, directors,
employees or representatives, is subject or is party to, or has received any
notice from any Regulatory Agency (as defined below) that any of them shall
become subject or party to any investigation with respect to, any
cease-and-desist order, agreement, civil monetary penalty, consent agreement,
memorandum of understanding or other regulatory enforcement action, proceeding
or order with or by, or is a party to any commitment letter or similar
undertaking to, or is subject to any directive by, or has been a recipient of
any supervisory letter from, or has adopted any board resolutions at the request
or suggestion of, any Regulatory Agency that, in any such case, currently
restricts in any material respect the conduct of their business or that in any
material manner relates to their capital adequacy, their credit policies, their
management or their business (each, a “Regulatory Action”), nor has the Bank or
any of its Subsidiaries been advised by any Regulatory Agency that it is
considering issuing or requesting any such Regulatory Action; and there is no
unresolved violation, criticism or exception by any Regulatory Agency with
respect to any report or statement relating to any examinations of the Bank or
any of its Subsidiaries, except where such unresolved violation, criticism or
exception would not, singly or in the aggregate, have a Material Adverse Effect.
Except as set forth in the Disclosure Schedule, the Bank is “well-capitalized”
within the meaning of 12 U.S.C. §1831o(b)(1)(a) and applicable implementing
regulations thereunder; and (ii) is not and has not been notified by any
Regulatory Agency that it is, in “troubled condition” within the meaning of 12
U.S.C. §1831i(f) and applicable implementing regulations thereunder. As used
herein, the term “Regulatory Agency” means any

24



--------------------------------------------------------------------------------



 



federal or state agency charged with the supervision or regulation of depository
institutions or holding companies of depository institutions, or engaged in the
insurance of depository institution deposits, or any court, administrative
agency or commission or other governmental agency, authority or instrumentality
having supervisory or regulatory authority with respect to the Bank or any of
its Subsidiaries.
          (b) Except as set forth in the Disclosure Schedule, neither the Bank
nor any of its Subsidiaries is currently unable to pay dividends or make
distributions to its shareholders with respect to any class of its equity
securities, or prohibited from paying principal or interest on its debt
obligations, due to a restriction or limitation, whether by statute, contract or
otherwise, and, in the reasonable judgment of the Bank’s management, neither the
Bank nor any of its Subsidiaries shall be unable in the foreseeable future to
pay dividends or make distributions with respect to any class of equity
securities, or be prohibited from paying principal or interest on its debt
obligations, due to a restriction or limitation, whether by statute, contract or
otherwise.
     5.13 No Undisclosed Liabilities. Neither the Bank nor any of its
Subsidiaries has any material liability, whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, and whether due or to become due,
including any liability for taxes (and there is no past or present fact,
situation, circumstance, condition or other basis for any present or future
action, suit, proceeding, hearing, charge, complaint, claim or demand against
the Bank or its Subsidiaries that could give rise to any such liability), except
for (i) liabilities set forth in the Bank Financial Statements or the Interim
Financial Statements, (ii) normal fluctuations in the amount of the liabilities
referred to in clause (i) above occurring in the ordinary course of business of
the Bank and all of its Subsidiaries since the date of the most recent balance
sheet included in such Bank Financial Statements or Interim Financial Statements
and (iii) those that individually or in the aggregate would not have a Material
Adverse Effect.
     5.14 Litigation. There is no action, suit or proceeding before or by any
Governmental Entity, arbitrator or court, domestic or foreign, now pending or,
to the knowledge of the Bank after due inquiry, threatened against or affecting
the Bank or any of its Subsidiaries, except for such actions, suits or
proceedings that, if adversely determined, would not, singly or in the
aggregate, adversely affect the consummation of the transactions contemplated by
the Operative Documents or have a Material Adverse Effect.
     5.15 Tax Returns. The Bank and each of its material Subsidiaries have
timely and duly filed all Tax Returns (defined below) required to be filed by
them except where the failure to file would not reasonably be expected to have a
Material Adverse Effect, and all such Tax Returns are true, correct and complete
in all material respects. The Bank and each of its material Subsidiaries have
timely and duly paid in full all material Taxes required to be paid by them
(whether or not such amounts are shown as due on any Tax Return). There are no
federal, state, or other Tax audits or deficiency assessments proposed or
pending with respect to the Bank or any of its material Subsidiaries, and no
such audits or assessments are threatened, except for those as to which no
Material Adverse Effect could reasonably be expected to result. As used herein,
the terms "Tax” or “Taxes” mean (i) all federal, state, local, and foreign
taxes, and other assessments of a similar nature (whether imposed directly or
through withholding), including any interest, additions to tax, or penalties
applicable thereto, imposed by any Governmental Entity,

25



--------------------------------------------------------------------------------



 



(ii) all liabilities in respect of such amounts arising as a result of being a
member of any affiliated, consolidated, combined, unitary or similar group,
under Treasury Regulations Section 1.1502-6 or similar provisions under
applicable state, local or foreign Tax laws and (iii) and any payments made or
owing to any other Person measured by such amounts, whether pursuant to a tax
indemnity agreement, tax sharing agreement including the Tax Matters Agreement
and the Temple-Inland Inc. Tax Allocation Policy (as defined in the Tax Matters
Agreement), or otherwise (other than pursuant to commercial agreements or
Benefit Plans). As used herein, the term “Tax Returns” means all federal, state,
local, and foreign Tax returns, declarations, statements, reports, schedules,
forms, and information returns and any amendments thereto filed or required to
be filed with any Governmental Entity.
     5.16 Books and Records. The books, records and accounts of the Bank and its
Subsidiaries accurately and fairly reflect in all material respects, in
reasonable detail, the transactions in, and dispositions of, the assets of, and
the results of operations of, the Bank and its Subsidiaries. The Bank and each
of its Subsidiaries maintains a system of internal accounting controls
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general and/or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.
     5.17 Insurance. The Bank and the Significant Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts in all material respects as are customary in the businesses
in which they are engaged or propose to engage after giving effect to the
transactions contemplated hereby, including, but not limited to, real or
personal property owned or leased against theft, damage, destruction, act of
vandalism and all other risks customarily insured against. All policies of
insurance and fidelity or surety bonds insuring the Bank or any of the
Significant Subsidiaries, or insuring the Bank’s or Significant Subsidiaries’
respective businesses, assets, employees, officers and directors are in full
force and effect. The Bank and each of the Significant Subsidiaries are in
compliance with the terms of such policies and instruments in all material
respects. Neither the Bank nor any Significant Subsidiary has reason to believe
that it shall not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business at a cost that would not have a Material
Adverse Effect. Within the past 12 months, neither the Bank nor any Significant
Subsidiary has been denied any insurance coverage which it has sought or for
which it has applied.
     5.18 Corporate Funds. To its knowledge, the Bank and its Subsidiaries or
any Person acting on behalf of the Bank and its Subsidiaries including, without
limitation, any director, officer, agent or employee of, the Bank or its
Subsidiaries has not, directly or indirectly, while acting on behalf of the Bank
and its Subsidiaries (i) used any corporate funds for unlawful contributions,
gifts, entertainment or other unlawful expenses relating to political activity;
(ii) made any unlawful payment to foreign or domestic government officials or
employees or to foreign or domestic political parties or campaigns from
corporate funds; (iii) violated any

26



--------------------------------------------------------------------------------



 



provision of the Foreign Corrupt Practices Act of 1977, as amended; or (iv) made
any other unlawful payment.
     5.19 OSHA Compliance. Neither the Bank nor any of its Subsidiaries is in
violation of any federal or state law or regulation relating to occupational
safety and health and the Bank and its Subsidiaries have received all permits,
licenses or other approvals required of them under applicable federal and state
occupational safety and health and environmental laws and regulations to conduct
their respective businesses, and the Bank and each of its Subsidiaries is in
compliance with all terms and conditions of any such permit, license or
approval, except any such violation of law or regulation, failure to receive
required permits, licenses or other approvals or failure to comply with the
terms and conditions of such permits, licenses or approvals which would not,
singly or in the aggregate, result in a Material Adverse Effect.
     5.20 Conduct of Business. The Bank is conducting its business in compliance
in all respects with all laws, rules, regulations, decisions, directives and
orders (including, without limitation, all regulations and orders of, or
agreements with the Federal Banking Regulator) applicable to it, except for such
failures to comply as would not reasonably be expected to have a Material
Adverse Effect.
     5.21 ERISA. The Bank and its Subsidiaries have fulfilled, in all material
respects, its obligations, if any, under the minimum funding standards of ERISA
Section 302, and the regulations promulgated thereunder with respect to each
“plan” (as defined in Section 3(3) of ERISA and regulations thereunder), which
is maintained by the Bank and its Subsidiaries for their employees, and each
such plan is in compliance in all material respects with the presently
applicable provisions of ERISA and the regulations thereunder. The Bank and its
Subsidiaries have not incurred any unpaid liability under Title IV of ERISA to
the Pension Benefit Guaranty Corporation (other than for the payment of premiums
in the ordinary course) or to any such plan.
     5.22 Environmental Matters. The Bank and its Subsidiaries are in compliance
in all material respects with all applicable federal, state, and local
environmental laws and regulations, including, without limitation, those
applicable to emissions to the environment, waste management, and waste disposal
(collectively, the “Environmental Law”), except where such noncompliance could
not be reasonably expected to have a Material Adverse Effect, and to the
knowledge of the Bank, there are no circumstances that would materially increase
the cost of such compliance in the future and result in a Material Adverse
Effect. There is no claim under any Environmental Law, including common law,
pending or, to the knowledge of the Bank, threatened against the Bank or any of
its Subsidiaries (an “Environmental Claim”), which would be reasonably likely to
have a Material Adverse Effect, and, to the knowledge of the Bank, under
applicable law, there are no past or present actions, including without
limitation, releases of any material into the environment, that are reasonably
expected to form the basis of any Environmental Claim against the Bank or any of
its Subsidiaries which would be reasonably expected to have a Material Adverse
Effect.
     5.23 Properties and Leases. The Bank and its Subsidiaries have good and
marketable title to all real properties and all other material properties and
assets that purport to be owned by them, in each case free from liens,
encumbrances, claims and defects that would affect the value thereof or
interfere with the use made or to be made thereof by them, but subject to liens
on the

27



--------------------------------------------------------------------------------



 



assets of the Bank and RWHC in favor of the Federal Home Loan Bank of Dallas,
which do not materially affect the value of such properties in the aggregate to
the Bank and its Subsidiaries considered as one enterprise. The Bank and its
Subsidiaries hold all leased real or personal property under valid and
enforceable leases with no exceptions that would interfere with the use made or
to be made thereof by them, except for such claims that would not singly or in
the aggregate have a Material Adverse Effect and neither the Bank nor any
Subsidiary of the Bank has any notice of any claim of any sort that has been
asserted by anyone adverse to the rights of the Bank or any Subsidiary of the
Bank under any such leases or subleases, or affecting or questioning the rights
of such entity to the continued possession of the leased or subleased premises
under any such lease or sublease, except for such claims that would not, singly
or in the aggregate, have a Material Adverse Effect.
     5.24 Intellectual Property. Each of the Bank or its Subsidiaries, as
applicable, (i) owns or possesses, or can acquire on reasonable terms, adequate
patents, patent rights, licenses, inventions, copyrights, know-how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names or other intellectual property (collectively, “Intellectual
Property”) presently employed by them in connection with the business now
operated by them or reasonably necessary in order to conduct such business,
except for such Intellectual Property the lack of which would not reasonably be
expected to have a Material Adverse Effect, and (ii) neither the Bank nor any of
its Subsidiaries has received any notice or is otherwise aware of any
infringement of or conflict with asserted rights of others with respect to any
Intellectual Property or any facts or circumstances which would render any
Intellectual Property invalid or inadequate to protect the interest of the Bank
or any of its Subsidiaries therein, except for such infringement, conflict,
invalidity or inadequacy as would not reasonably be expected to have a Material
Adverse Effect.
     5.25 Loans. Each loan reflected as an asset in the Bank Financial
Statements or Interim Financial Statements (i) is evidenced by notes, agreements
or other evidences of indebtedness that are true, genuine and what they purport
to be, except for such matters as would not reasonably be expected to have a
Material Adverse Effect, (ii) to the extent secured, has been secured by valid
liens and security interests that have been perfected, except for such for such
failures to perfect as would not reasonably be expected to have a Material
Adverse Effect and (iii) is the legal, valid and binding obligation of the
obligor named therein, enforceable in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent conveyance and other laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles and except for such unenforceable matters as would not reasonably be
expected to have a Material Adverse Effect.
     5.26 Allowance for Loan Losses. The allowance for loan losses reflected on
the Bank Financial Statements or Interim Financial Statements, as of their
respective dates, is adequate in all material respects under the requirements of
GAAP.
     5.27 Repurchase Agreements. With respect to all agreements pursuant to
which the Bank or any of its Subsidiaries has purchased securities subject to an
agreement to resell, if any, the Bank or such Subsidiary, as the case may be,
has a valid, perfected first lien or security interest in or evidence of
ownership in book entry form of the government securities or other

28



--------------------------------------------------------------------------------



 



collateral securing the repurchase agreement, and the value of such collateral
equals or exceeds the amount of the debt secured thereby, except where the
failure to so perfect, or the inadequacy of value, would not reasonably be
expected to have a Material Adverse Effect.
     5.28 Bank Secrecy Act, Anti-Money Laundering and OFAC and Customer
Information. The Bank is not aware of, has not been advised of, and has no
reason to believe that any facts or circumstances exist, which would cause it or
any of its Subsidiaries to be deemed (i) to be operating in violation in any
material respect of the Bank Secrecy Act, the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (also known as the USA PATRIOT Act), any order issued with respect to
anti-money laundering by the U.S. Department of the Treasury’s Office of Foreign
Assets Control, or any other applicable anti-money laundering statute, rule or
regulation; or (ii) not to be in satisfactory compliance in any material respect
with the applicable privacy and customer information requirements contained in
any federal and state privacy laws and regulations, including, without
limitation, in Title V of the Gramm-Leach-Bliley Act of 1999 and the regulations
promulgated thereunder, as well as the provisions of the information security
program adopted by Bank pursuant to 12 C.F.R. Part 570, except where the failure
to so comply would not reasonably be expected to have a Material Adverse Effect.
It is not aware of any facts or circumstances that would cause it to believe
that any non-public customer information has been disclosed to or accessed by an
unauthorized third party in a manner that would cause it or any of its
Subsidiaries to undertake any material remedial action, except where the failure
to comply would not reasonably be expected to have a Material Adverse Effect.
The Bank’s Board of Directors (or, where appropriate, the board of directors of
any of Bank’s Subsidiaries) has adopted and implemented an anti-money laundering
program that contains adequate and appropriate customer identification
verification procedures that comply with Section 326 of the USA PATRIOT Act and
such anti-money laundering program meets the requirements in all material
respects of Section 352 of the USA PATRIOT Act and the regulations thereunder,
and it (or such other of its Subsidiaries) has complied in all respects with any
requirements to file reports and other necessary documents as required by the
USA PATRIOT Act and the regulations thereunder, except where the failure to so
comply would not reasonably be expected to have a Material Adverse Effect.
     5.29 Compliance with Laws. Each of the Bank and its Subsidiaries is in
material compliance with all applicable federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders or decrees
applicable thereto or to the employees conducting such businesses, including,
without limitation, the Equal Credit Opportunity Act, the Fair Housing Act, the
Community Reinvestment Act (“CRA”) (which includes a CRA Rating of
“satisfactory” or better), the Home Mortgage Disclosure Act and all other
applicable fair lending laws and other laws relating to discriminatory business
practices, except where the failure to so comply would not reasonably be
expected to have a Material Adverse Effect.
The Parent represents and warrants to, and agrees with the Purchasers as of the
date hereof and as of the Closing Date as follows in Sections 5.30 through 5.47:
     5.30 Organization and Authority. The Parent is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and each of the Parent’s material Subsidiaries is duly organized,
validly existing and in good standing under the laws of

29



--------------------------------------------------------------------------------



 



the jurisdiction of its organization or incorporation, as applicable, and each
of the Parent and the Parent’s material Subsidiaries is duly qualified to do
business and is in good standing in all jurisdictions where its ownership or
leasing of property or the conduct of its business requires it to be so
qualified, and has all requisite corporate power and authority to carry on its
business as now conducted and as proposed to be conducted. The Parent is a
savings and loan holding company under the Home Owners’ Loan Act of 1933, as
amended (“HOLA”). The Bank is a federally chartered stock savings bank duly
organized, validly existing and in good standing under HOLA. The deposit
accounts of the Bank are insured up to applicable limits by the Deposit
Insurance Fund, which is administered by the Federal Deposit Insurance
Corporation, and no proceedings for the termination or revocation of such
insurance are pending or, to the knowledge of the Parent, threatened. The
Federal Stock Savings Bank Charter of the Bank complies in all material respects
with applicable law. The Parent owns beneficially and of record all of the
outstanding equity interests of the Bank and its other material Subsidiaries
free of any lien or encumbrance, and there are no outstanding options, warrants,
convertible securities or other instruments or agreements pursuant to which a
person or entity other than the Parent has the right or obligation to acquire
equity interests of the Bank or any of its other material Subsidiaries.
     5.31 Organization; Good Standing; Qualification. This Agreement has been
duly and validly authorized, executed and delivered by the Parent and
constitutes a binding obligation of the Parent enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity). All of the Preferred Shares to be issued to the
Purchaser hereunder, and the Conversion Shares to be issued to the Purchaser
upon conversion of the Preferred Shares, shall be duly authorized for issuance
prior to the Closing Date (except that the issuance of the Conversion Shares
shall be subject to the Stockholder Approval) and, when issued, paid for and
delivered as set forth herein or in the Certificate of Designations, as
applicable, the Preferred Shares and the Conversion Shares shall be validly
issued, fully paid and non-assessable.
     5.32 Capitalization. The authorized capital stock of the Parent consists of
200,000,000 shares of Common Stock and 25,000,000 shares of preferred stock,
$0.01 par value per share, of which, as of May 31, 2008 (i) 44,630,665 shares of
Common Stock are issued and outstanding, (ii) 95,848 shares of Common Stock are
issued and held in treasury, (iii) 2,100,570 shares of Common Stock are reserved
for issuance upon exercise of options and other awards granted under the
Parent’s stock option and incentive plans, (iv) no shares of preferred stock are
issued and outstanding, and (v) 200,000 shares of preferred stock are reserved
for issuance pursuant to the Rights Agreement. As of the date hereof, the Parent
has not issued any shares of capital stock since May 31, 2008, other than shares
of Common Stock upon exercise of options and other awards granted under the
Parent’s stock option and incentive plans. All of the outstanding shares of
Common Stock have been duly authorized, are validly issued, fully paid and
nonassessable and were offered, sold and issued in compliance with all
applicable federal and state securities laws and without violating any
contractual obligation or any other preemptive or similar rights.

30



--------------------------------------------------------------------------------



 



     5.33 No Conflicts. Except as disclosed to the Purchasers in writing, the
issuance and sale of the Preferred Shares and the Conversion Shares, the
execution, delivery and performance by the Parent of this Agreement, the
compliance by the Parent with all of the provisions of this Agreement and the
consummation of the transactions herein contemplated shall not (i) conflict with
or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Parent is a party or by
which the Parent is bound or to which any of the property or assets of the
Parent is subject, (ii) result in any violation of the provisions of any of the
organizational or governing documents of the Parent or any statute, order, rule
or regulation of any court or governmental agency or body having jurisdiction
over the Parent or any of its properties, or (iii) require any consent,
approval, authorization, order, registration or qualification of or with any
court or governmental agency or body having jurisdiction over the Parent or any
of its properties, except for the Regulatory Approvals.
     5.34 Reports. Since December 28, 2007, the Parent has filed with the
Commission all forms, reports, schedules, statements and other documents
required to be filed by it through the date hereof under the Exchange Act or the
Securities Act (all such documents, as supplemented and amended since the time
of filing, collectively with the registration statement relating to the Rights
Offering, the “Parent SEC Documents”). The Parent SEC Documents, including all
financial statements and schedules included in the Parent SEC Documents, at the
time filed or, in the case of any Parent SEC Document amended or superseded by a
filing prior to the date of this Agreement, then on the date of such amending or
superseding filing, and, in the case of registration statements and proxy
statements, on the dates of effectiveness and the dates of mailing,
respectively, (i) did not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading, and (ii) complied in all material respects with
the applicable requirements of the Exchange Act and the Securities Act, as
applicable.
     5.35 Parent Financial Statements. The Parent’s financial statements,
including the notes thereto, included in the Parent SEC Documents (the “Parent
Financial Statements”) have been prepared in accordance with GAAP consistently
applied (except as may be indicated in the notes and schedules thereto) during
the periods involved and present fairly the Parent’s consolidated financial
position at the dates thereof and of its operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
audit adjustments and the provisions of Regulation S-X). Since the date of the
most recent balance sheet included in the Parent Financial Statements, (i) the
Parent has not effected any change in any method of accounting or accounting
practice, except for any such change required because of a concurrent change in
GAAP, nor has it been advised by its independent registered accounting firm or
any Governmental Entity that any such change in method of accounting or
accounting practice is appropriate, and (ii) there has been no Material Adverse
Change.
     5.36 No Undisclosed Liabilities. Neither the Parent nor any of its material
Subsidiaries has any liabilities or obligations of any nature (absolute,
accrued, contingent or otherwise) that are not properly reflected or reserved
against in the Parent Financial Statements to the extent required to be so
reflected or reserved against in accordance with GAAP, except for
(i) liabilities that have arisen since March 31, 2008 in the ordinary and usual
course of business and consistent

31



--------------------------------------------------------------------------------



 



with past practice, (ii) contractual liabilities under agreements entered into
in the ordinary course of business or that are disclosed in the Parent SEC
Documents, and (iii) liabilities that have not had and would not reasonably be
expected to have a Material Adverse Effect.
     5.37 Parent Significant Agreements. Except as disclosed to the Purchasers
in writing prior to the date hereof, each of the Company Significant Agreements
is valid and binding on the Parent or its Subsidiaries, as applicable, and in
full force and effect; the Parent and each of its Subsidiaries, as applicable,
are in all material respects in compliance with and have in all material
respects performed all obligations required to be performed by them to date
under each Company Significant Agreement; and as of the date hereof, neither the
Parent nor any of its Subsidiaries has received notice of any material violation
or default (or any condition which with the passage of time or the giving of
notice would cause such a violation of or a default) by any party under any
Company Significant Agreement.
     5.38 Governmental Consents. Other than the Regulatory Approvals, and the
securities or blue sky laws of the various states, no material notice to,
registration, declaration or filing with, exemption or review by, or
authorization, order, consent or approval of, any Governmental Entity, nor
expiration or termination of any statutory waiting periods, is necessary for the
consummation by the Parent of the transactions contemplated by this Agreement.
     5.39 Controls and Procedures. The Parent (i) has implemented and maintains
disclosure controls and procedures (as defined in Rule 13a-15(e) of the Exchange
Act) to ensure that material information relating to the Parent, including its
Subsidiaries, is made known to the chief executive officer and the chief
financial officer of the Parent by others within those entities, and (ii) has
disclosed, based on its most recent evaluation prior to the date hereof, to the
Parent’s outside auditors and the audit committee of the Board of Directors
(A) any significant deficiencies and material weaknesses in the design or
operation of internal controls over financial reporting (as defined in
Rule 13a-15(f) of the Exchange Act) that are reasonably likely to adversely
affect the Parent’s ability to record, process, summarize and report financial
information and (B) any fraud, whether or not material, that involves management
or other employees who have a significant role in the Parent’s internal controls
over financial reporting.
     5.40 Properties and Leases. The Parent and its Subsidiaries have good and
marketable title to all real properties and all other material properties and
assets that purport to be owned by them, in each case free from liens,
encumbrances, claims and defects that would affect the value thereof or
interfere with the use made or to be made thereof by them but subject to liens
on the assets of the Bank and RWHC, in favor of the Federal Home Loan Bank of
Dallas, which do not materially affect the value of such properties in the
aggregate to the Bank and its Subsidiaries considered as one enterprise. The
Parent and its Subsidiaries hold all leased real or personal property under
valid and enforceable leases with no exceptions that would interfere with the
use made or to be made thereof by them.
     5.41 Taxes. (i) Each of the Parent and its material Subsidiaries has
(A) duly and timely filed (including pursuant to applicable extensions granted
without penalty) all material Tax Returns required to be filed by it and
(B) paid in full all Taxes due or made adequate provision in the financial
statements of the Parent (in accordance with GAAP) for any such Taxes, whether
or not shown as due on such Tax Returns; (ii) no material deficiencies for any
Taxes have been

32



--------------------------------------------------------------------------------



 



proposed, asserted or assessed in writing against or with respect to any Taxes
due by or Tax Returns of the Parent or any of its material Subsidiaries, which
deficiencies have not since been resolved, except for Taxes proposed, asserted
or assessed that are being contested in good faith by appropriate proceedings
and for which reserves adequate in accordance with GAAP have been provided; and
(iii) there are no material liens for Taxes upon the assets of either the Parent
or its material Subsidiaries except for statutory liens for current Taxes not
yet due or liens for Taxes that are being contested in good faith by appropriate
proceedings and for which reserves adequate in accordance with GAAP have been
provided.
     5.42 Litigation and Other Proceedings. There is no pending or, to the
knowledge of the Parent, threatened, claim, action, suit, investigation or
proceeding, against the Parent or any of its Subsidiaries or to which any of
their assets are subject, nor is the Parent or any of its Subsidiaries subject
to any order, judgment or decree, in each case except as would not reasonably be
expected to have a Material Adverse Effect.
     5.43 Compliance with Laws. The Parent and each of its Subsidiaries have all
material permits, licenses, franchises, authorizations, orders and approvals of,
and have made all filings, applications and registrations with, Governmental
Entities that are required in order to permit them to own or lease their
properties and assets and to carry on their business as presently conducted and
that are material to the business of the Parent or such Subsidiary. The Parent
and each of its Subsidiaries has complied in all material respects and is not in
default or violation in any respect of, and none of them is, to the knowledge of
the Parent, under investigation with respect to or, to the knowledge of the
Parent, has been threatened to be charged with or given notice of any material
violation of, any applicable material domestic (federal, state or local) or
foreign law, statute, ordinance, license, rule, regulation, policy or guideline,
order, demand, writ, injunction, decree or judgment of any Governmental Entity.
     5.44 Insurance. The Parent and each of its material Subsidiaries are
presently insured, and since December 27, 2007 have been insured, for reasonable
amounts with financially sound and reputable insurance companies against such
risks as companies engaged in a similar business would, in accordance with good
business practice, customarily be insured.
     5.45 Anti-takeover Provisions Not Applicable. The Board of Directors has
taken all necessary action to ensure that the transactions contemplated by this
Agreement shall be deemed approved by the Board of Directors for the purposes of
Section 203 of the Delaware General Corporation Law.
     5.46 Off-Balance Sheet Arrangements. There is no transaction, arrangement
or other relationship between the Parent and an unconsolidated or other
off-balance sheet entity that is required to be disclosed by the Parent in its
Parent SEC Documents and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect. There are no such
transactions, arrangements or other relationships with the Parent that may
create contingencies or liabilities that are not otherwise disclosed by the
Parent in its Parent SEC Documents.
     5.47 Securities Laws Matters:

33



--------------------------------------------------------------------------------



 



          (a) Neither the Parent, nor any of its “affiliates” (as defined in
Rule 501(b) of Regulation D), nor any Person acting on its or their behalf has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with any offer or sale of any of the
Convertible Preferred Stock, the Securities or the Units.
          (b) Assuming the accuracy of the representations and warranties of the
Purchaser and compliance with the terms of this Agreement, it is not necessary
in connection with the sale and delivery of the Units, the Preferred Shares or
the Conversion Shares by the Parent in the manner contemplated by this Agreement
to register the Units, the Preferred Shares or the Conversion Shares under the
Securities Act, the Securities Offering Regulations of the OTS or other
applicable federal law.
          (c) The Units, the Preferred Shares and the Conversion Shares (i) are
not and have not been listed on a national securities exchange registered under
Section 6 of the Exchange Act, or quoted on a U.S. automated interdealer
quotation system, and (ii) are not of an open-end investment company, unit
investment trust or face-amount certificate company that are, or are required to
be, registered under Section 8 of the Investment Company Act and the Units, the
Preferred Shares and the Conversion Shares otherwise satisfy the eligibility
requirements of Rule 144A(d)(3) promulgated pursuant to the Securities Act.
          (d) The Parent is not, and, immediately following consummation of the
transactions contemplated hereby and the application of the net proceeds
therefrom, shall not be, an “investment company” or an entity “controlled” by an
“investment company,” in each case within the meaning of Section 3(a)(1) of the
Investment Company Act.
Section 6. SEVERAL REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS. Each
Purchaser represents and warrants to as to itself (and not with respect to any
other Purchaser), and agrees with the Bank and the Parent as follows (and no
Purchaser shall be liable for the failure of the representation or warranty of
any other Purchaser):
     6.01 No Registration. The Purchaser understands and acknowledges that the
Units, the Securities, the Convertible Preferred Stock and the Conversion Shares
(i) have not been registered under the Securities Act and the Securities
Offering Regulations of the OTS, or any other applicable securities law or
regulations, (ii) are being offered for sale by the Bank or the Parent, as
applicable, in transactions not requiring registration under the Securities Act
or the Securities Offering Regulations of the OTS, as applicable, and (iii) may
not be offered, sold, pledged or otherwise transferred by the Purchaser except
in compliance with the registration requirements of the Securities Act or any
other applicable securities laws, pursuant to an exemption therefrom or in a
transaction not subject thereto.
     6.02 Securities Laws Matters. (a) The Purchaser is purchasing the Units,
the Securities and the Convertible Preferred Stock for its own account and not
with a view to, or for offer or sale in connection with, any distribution
thereof in violation of the Securities Act and the Securities Offering
Regulations of the OTS or other applicable securities laws, subject to any
requirement of law that the disposition of its property be at all times within
its control and subject to its ability to resell such Units, Securities or
Convertible Preferred Stock pursuant to an effective registration statement
under the Securities Act or under Rule 144A or any other

34



--------------------------------------------------------------------------------



 



exemption from registration available under the Securities Act and the
Securities Offering Regulations of the OTS or any other applicable securities
law. The Purchaser understands that no public market exists for any of the
Units, the Securities or the Convertible Preferred Stock, and that it is
unlikely that a public market shall ever exist for the Securities.
          (b) The Purchaser (i) is acquiring the Units, the Securities, the
Preferred Shares, and shall acquire the Conversion Shares, pursuant to an
exemption from registration under the Securities Act solely for investment with
no present intention to distribute any of the Preferred Shares or the Conversion
Shares to any Person, (ii) shall not sell or otherwise dispose of any of the
Units, the Securities, the Preferred Shares or the Conversion Shares, except in
compliance with the registration requirements or exemption provisions of the
Securities Act and any other applicable securities laws, and (iii) has such
knowledge and experience in financial and business matters and in investments of
this type that it is capable of evaluating the merits and risks of its
investment in the Units, the Securities, the Preferred Shares and the Conversion
Shares and of making an informed investment decision.
     6.03 Consultation with Advisors. The Purchaser represents and warrants that
(i) it has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisers in connection herewith to the extent it has
deemed necessary; (ii) it has had a reasonable opportunity to ask questions of
and receive answers from officers and representatives of the Bank concerning
their respective financial condition and results of operations and the purchase
of the Securities and any such questions have been answered to its satisfaction;
(iii) it has had the opportunity to review all publicly available records and
filings concerning the Parent and the Bank and it has carefully reviewed such
records and filings that it considers relevant to making an investment decision;
and (iv) it has made its own investment decisions based upon its own judgment,
due diligence and advice from such advisers as it has deemed necessary and not
upon any view expressed by the Parent or the Bank.
     6.04 Accredited Investor. The Purchaser is (i) an institutional Accredited
Investor, and (ii) a QIB.
     6.05 No Reliance. The Purchaser is not relying upon, and has not relied
upon, any statement, representation or warranty made by any Person, including,
without limitation, Keefe, Bruyette & Woods, Inc., except for the statements,
representations and warranties contained in this Agreement. Furthermore, the
Purchaser acknowledges that (i) Keefe, Bruyette & Woods, Inc. has not performed
any due diligence review on behalf of the Purchaser, (ii) the Purchaser has
made, and has relied upon, its own examination in purchasing the securities and
(iii) the Purchaser has been provided by the Parent and the Bank with the
information the Purchaser deemed necessary in order to make its investment
decision. Such Person, including, without limitation, Keefe, Bruyette & Woods,
Inc., is a third-party beneficiary to this Section 6.05.
     6.06 Sufficient Funds. The Purchaser has and shall have prior to the
Closing date, sufficient cash, available lines of credit or other sources of
immediately available funds to enable it to timely deliver to the Bank the
aggregate Purchase Price payable hereunder by the Purchaser.

35



--------------------------------------------------------------------------------



 



     6.07 No Conflict. The execution, delivery and performance by the Purchaser
of this Agreement and the consummation by it of the transactions contemplated
herby shall not violate any statue, order, rule or regulation of any
governmental entity having jurisdiction over the Purchaser or any of its
properties.
     6.08 No Prior Agreement. Prior to the Spin-Off, neither the Purchaser nor
any Person acting on behalf of the Purchaser, with the Purchaser’s explicit or
implicit permission, had an agreement, understanding, arrangement, or
substantial negotiations with any Person acting on behalf of Temple-Inland or
the Parent regarding the Rights Offering or any other acquisition of shares of
Common Stock, Convertible Preferred Stock or other equity interests in the
Parent.
     6.09 Ownership. As of the close of business on the Business Day immediately
preceding the date hereto, the Purchaser beneficially owns (as determined in
accordance with Rule 13d-3 under the Exchange Act) the number of shares of
Common Stock set forth next to the Purchaser’s name on Schedule 6.09 and, other
than as set forth on Schedule 6.09, does not beneficially own (as determined in
accordance with Rule 13d-3 under the Exchange Act) or have the right to vote
with respect to any equity securities of the Company.
     6.10 No Conflict. Except for the Stockholder Approval, the OTS Approval
with respect to those of the Purchasers that are required by applicable law to
obtain such approval, the filing of a Biographical Form and Certificate of
License Qualification with the Texas Department of Insurance, and the filing of
the Certificate of Designations with the Secretary of State of the State of
Delaware by the Company, the execution, delivery and performance by the
Purchaser of this Agreement and the consummation by it of the transactions
contemplated hereby shall not require any material Regulatory Approvals or
otherwise violate any statute, order, rule or regulation of any Governmental
Entity having jurisdiction over the Purchaser or any of its properties.
     6.11 No Broker. The Purchaser has not employed any broker or finder in
connection with the transactions contemplated by this Agreement.
     6.12 Organization and Authority. The Purchaser is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, and has all requisite power and authority to enter into and
perform its obligations under this Agreement.
     6.13 Authorization. This Agreement has been duly and validly authorized,
executed and delivered by the Purchaser and constitutes a binding obligation of
the Purchaser enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).
Section 7. COVENANTS OF THE BANK AND THE PARENT.
The Bank covenants and agrees with the Purchasers as follows in Sections 7.01
through 7.07:

36



--------------------------------------------------------------------------------



 



     7.01 Compliance with Representations and Warranties. During the period from
the date of this Agreement to the Closing Date, the Bank shall use its
commercially reasonable best efforts and take all action necessary or
appropriate to cause its representations and warranties contained in Section 5
hereof to be true as of the Closing Date, after giving effect to the
transactions contemplated by this Agreement, as if made on and as of the Closing
Date and for the conditions described in Section 4 to be satisfied.
     7.02 Sale and Registration of Securities. The Bank shall not, nor shall it
permit any of its Affiliates to, nor shall any of them permit any Person acting
on its or their behalf to, directly or indirectly, (i) resell any of the
Securities that have been acquired by any of them, (ii) sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in the Securities Act) that would or could be integrated with the sale
of the Securities in any manner that would require the registration of the
Securities under the Securities Act or the Securities Offering Regulations of
the OTS or (iii) make offers or sales of any such Security, or solicit offers to
buy any such Security, under any circumstances that would require the
registration of any of such Securities under the Securities Act or the
Securities Offering Regulations of the OTS.
     7.03 Investment Company. So long as any of the Securities are outstanding,
(i) the Securities shall not be listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in a United States
automated interdealer quotation system, (ii) the Bank shall not be an open-end
investment company, unit investment trust or face-amount certificate company
that is, or is required to be, registered under Section 8 of the Investment
Company Act, and, the Securities shall otherwise satisfy the eligibility
requirements of Rule 144A(d)(3) under the Securities Act and (iii) the Bank
shall not engage, or permit any Subsidiary to engage, in any activity which
would cause it or any Subsidiary to be an “investment company” under the
provisions of the Investment Company Act.
     7.04 Solicitation and Advertising. The Bank shall not, nor shall it permit
any of its Affiliates or any Person acting on its behalf, to engage in any form
of “general solicitation or general advertising” (within the meaning of Rule 502
(c) Regulation D) in connection with any offer or sale of any of the Units, the
Securities or the Convertible Preferred Stock.
     7.05 Due Diligence. In connection with the purchase of the Securities by
the Purchaser, the Bank agrees that, prior to such purchase, the Purchasers
shall have the right to make reasonable inquiries into the business of the Bank
and its Subsidiaries. The Bank also agrees to provide answers to the Purchasers,
if requested, concerning the Bank and its Subsidiaries (to the extent that such
information is available or can be acquired and made available without
unreasonable effort or expense and to the extent the provision thereof is not
prohibited by applicable law and regulations). Notwithstanding anything in this
Agreement to the contrary, the Bank shall not allow confidential correspondence
or reports of supervisory activity (or parts thereof) to be made available or
otherwise disclosed, unless directed by the Federal Banking Regulator. Moreover,
financial statements shall not be furnished to the Purchasers prior to the date
that they would be filed with the Federal Banking Regulator, if such financial
statements are required to be furnished to the Federal Banking Regulator. The
Bank shall not disclose any information contained in the Bank’s report of
examination, provided, that the Bank may, in its sole discretion, disclose any
information derived from its system of internal

37



--------------------------------------------------------------------------------



 



audits or otherwise and may disclose information that is publicly available. The
Bank shall not disclose any information pertaining to depositors to the extent
limited or prohibited by the applicable Federal Banking Regulator (including the
regulations thereof).
     7.06 Additional Information. At any time when the Bank is not subject to
Section 13 or 15 of the Exchange Act, for the benefit of holders and beneficial
owners from time to time of the Securities, the Bank shall furnish, at its
expense, upon request, to holders and beneficial owners of Securities and
prospective purchasers of Securities information satisfying the requirements of
subsection (d) of Rule 144A or any successor provision.
     7.07 Notice and Effect of Material Events. As long as the Securities are
outstanding, the Bank shall as promptly as reasonably possible notify each
Purchaser, and confirm such notice in writing, of (i) any filing made by the
Bank of information relating to the offering of the Securities with any
securities exchange or any other regulatory body in the United States, and (ii)
any Material Adverse Effect.
The Parent covenants and agrees with the Purchasers as follows in Sections 7.08
through 7.15:
     7.08 Compliance with Representations and Warranties. During the period from
the date of this Agreement to the Closing Date, the Parent shall use its
commercially reasonable best efforts and take all action necessary or
appropriate to cause its representations and warranties contained in Section 5
hereof to be true as of the Closing Date, after giving effect to the
transactions contemplated by this Agreement, as if made on and as of the Closing
Date and for the conditions described in Section 4 to be satisfied.
     7.09 Sale and Registration of Securities. The Parent shall not, nor shall
it permit any of its Affiliates to, nor shall any of them permit any Person
acting on its or their behalf to, directly or indirectly, (i) resell any of the
Securities that have been acquired by any of them, (ii) sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in the Securities Act) that would or could be integrated with the sale
of the Securities in any manner that would require the registration of the
Securities under the Securities Act or the Securities Offering Regulations of
the OTS or (iii) make offers or sales of any such Security, or solicit offers to
buy any such Security, under any circumstances that would require the
registration of any of such Securities under the Securities Act or the
Securities Offering Regulations of the OTS.
     7.10 Investment Company. So long as any of the Preferred Shares or
Conversions Shares are outstanding, (i) the Parent shall not be an open-end
investment company, unit investment trust or face-amount certificate company
that is, or is required to be, registered under Section 8 of the Investment
Company Act, and, the Securities shall otherwise satisfy the eligibility
requirements of Rule 144A(d)(3) under the Securities Act and (ii) the Parent
shall not engage, or permit any Subsidiary to engage, in any activity which
would cause it or any Subsidiary to be an “investment company” under the
provisions of the Investment Company Act.
     7.11 Solicitation and Advertising. The Parent shall not, nor shall it
permit any of its Affiliates or any Person acting on its behalf, to engage in
any form of “general solicitation or

38



--------------------------------------------------------------------------------



 



general advertising” (within the meaning of Rule 502 (c) Regulation D) in
connection with any offer or sale of any of the Units, the Securities or the
Convertible Preferred Stock.
     7.12 Reservation for Issuance. The Parent shall at all times reserve and
keep available, out of its authorized but unissued Common Stock, solely for the
purpose of effecting the conversion of the Preferred Shares, the full number of
Conversion Shares. Additionally, the Parent shall at all times prior to the
Closing reserve and keep available, out of its authorized but unissued shares of
Convertible Preferred Stock, solely for the purpose of issuing the Preferred
Shares at the Closing, a sufficient number of shares of Convertible Preferred
Stock to allow the issuance of all Preferred Shares necessary to be issued to
the Holders.
     7.13 Exchange Listing. The Parent shall promptly use its reasonable best
efforts to cause the Conversion Shares to be approved for listing on the New
York Stock Exchange, subject to official notice of issuance and upon receipt of
the Stockholder Approval.
     7.14 Stockholder Meeting. The Parent shall call a special meeting of its
stockholders, as promptly as practicable following the Closing Date to approve
the conversion of the Preferred Shares into Common Stock for purposes of
complying with the requirements of the New York Stock Exchange, and use
commercially reasonable efforts to take any other action necessary to effect
such conversion. The Parent’s Board of Directors, to the extent it is consistent
with its fiduciary duties, shall recommend to the Parent’s stockholders that
such stockholders vote in favor of the proposals required by this Section 7.14.
In connection with such meeting, the Parent shall promptly prepare and file with
the Commission a preliminary proxy statement, shall use its reasonable best
efforts to respond to any comments of the Commission or its staff and to cause a
definitive proxy statement related to such stockholders’ meeting to be mailed to
the Parent’s stockholders not more than five Business Days after clearance
thereof by the Commission staff, and shall use its reasonable best efforts to
solicit proxies for such stockholder approval. In the event that the approvals
necessary to permit the Preferred Shares to be converted into Common Stock are
not obtained at such special stockholders meeting, the Parent shall include a
proposal to approve (and the Parent’s Board of Directors, to the extent it is
consistent with its fiduciary duties, shall recommend approval of) such issuance
at a meeting of its stockholders no less than once in each subsequent six-month
period beginning on January 1, 2009 and ending on the earlier of (i) the date
such approval is obtained or made, or (ii) May 31, 2012.
     7.15 Voting Agreement. As a material inducement to the Bank’s and the
Parent’s entry into this Agreement and issuing and selling the Units to the
Purchasers, each of the Purchasers irrevocably covenants and agrees to vote and
to execute written consents, and to cause its Affiliates to vote and execute
written consents, at any meeting of the stockholders of the Parent or in any
action taken by such stockholders without a meeting, with respect to all Voting
Securities over which the Parent or any of its Affiliates has voting power
(i) in favor of the Stockholder Approval, and (ii) against any action, agreement
or proposal that would result in the Stockholder Approval not being obtained or
in hindering, delaying, frustrating, impairing or making futile or less likely
the Stockholder Approval. Upon the execution of this Agreement, each Purchaser
hereby revokes any and all other proxies and voting agreements given by such
Purchaser with respect to its Voting Stock and such Purchaser shall cause its
Affiliates to revoke any and all other proxies and voting agreements given by
such Affiliate with respect to its Voting Stock. As of the date hereof, each
Purchaser represents and warrants as to itself that it has voting

39



--------------------------------------------------------------------------------



 



power with respect to all shares of Common Stock set forth opposite the
Purchaser’s name on Schedule 2. The agreements and restrictions set forth in
this Section 7.15 shall be binding on any transferee of the Preferred Shares,
and each Purchaser agrees that it shall, as a condition to the transfer of the
Preferred Shares require that any transferee of such Preferred Shares take such
Preferred Shares subject to the terms of this Section 7.15. This agreement to
vote is irrevocable and coupled with an interest and shall expire upon
termination of this Agreement, upon the receipt of the Stockholder Approval, or
the expiration of any period beyond which agreements to vote are not enforceable
under applicable law, whichever comes first.
Section 8. EVENTS OF DEFAULT AND REMEDIES.
          (a) If any one or more of the following shall have occurred and be
continuing with respect to the Securities, it shall constitute an “Event of
Default” hereunder:
               (i) the Bank shall consent to the appointment of a receiver or
other similar official (other than a conservator) in any liquidation, insolvency
or similar proceeding with respect to the Bank or all or substantially all of
the property of the Bank; or
               (ii) a court having jurisdiction in the premises or any
administrative or governmental agency or body shall enter a decree or order for
the appointment of a receiver or other similar official (other than a
conservator) in any liquidation, insolvency or similar proceeding with respect
to the Bank or all or substantially all of the property of the Bank, and such
decree or order shall have remained in force undischarged or unstayed for a
period of 60 days; then and in each and every case that an Event of Default
described in clause (i), or (ii) occurs and is continuing, unless the principal
of and interest on the Securities shall have already become due and payable, the
Required Holders, by notice in writing to the Bank signed by such Holders, may
declare the principal of and interest on the Securities to be due and payable
immediately, and upon any such declaration the same shall become and shall be
immediately due and payable, anything in this Agreement or in the Securities to
the contrary notwithstanding; provided however, that (i) the foregoing remedy
shall not apply, and the Holders right to accelerate as aforesaid shall be
postponed, in the event that the provisions of Section 2.10 require that the
payment of any indebtedness or any other obligations to the Holders must be
subordinated and postponed until satisfaction in full of Senior Debt or other
obligations described in Section 2.10, and (ii) the principal amount and accrued
interest on the Securities shall not become due and payable pursuant to this
Section 8(a) without the prior written consent of the OTS if the Bank is
undercapitalized, significantly undercapitalized or critically undercapitalized
as described in 12 C.F.R. §565.4(b), fails to meet its regulatory capital
requirements under 12 C.F.R. Part 567, or, if after giving effect to such
payment, the Bank would fail to meet any of such standards or to the extent
otherwise prohibited by the capital regulations of the OTS. The Bank shall apply
to the OTS for any such required prior written consent upon receipt from the
registered holder of the Securities of the notice referred to in the preceding
sentence.
          (b) The Holders of a majority in aggregate principal amount of the
Securities by written notice to the Bank may rescind an acceleration and its
consequences if the rescission would not conflict with any judgment or decree of
a court of competent jurisdiction already rendered and if all existing Events of
Default with respect to Securities have been cured or

40



--------------------------------------------------------------------------------



 



waived except nonpayment of principal, premium, if any, or interest that has
become due solely because of acceleration. Upon any such rescission, the parties
hereto shall be restored respectively to their several positions and rights
hereunder, and all rights, remedies and powers of the parties hereto shall
continue as though no such proceeding had been taken.
          (c) If an Event of Default occurs and is continuing, subject to
Section 2.10 (which shall control over and limit the exercise of any rights or
remedies by the Holders under this Section 8), each of the Holders may pursue
any available remedy to collect the payment of principal of or interest on, the
Securities or to enforce the performance of any provision of the Securities or
this Agreement. A delay or omission by any of the Holders in exercising any
right or remedy occurring upon an Event of Default shall not impair the right or
remedy or constitute a waiver of or acquiescence on the Event of Default. All
remedies are cumulative to the extent permitted by law.
Section 9. PAYMENT OF EXPENSES.
     9.01 Expenses. Each of the Parent and the Bank hereby covenants and agrees
that it shall pay or cause to be paid (directly or by reimbursement) all costs
and expenses incident to the performance of the obligations of the Bank under
this Agreement, whether or not the transactions contemplated herein are
consummated or this Agreement is terminated, including (i) all costs and
expenses incident to the authorization, issuance, sale and delivery of the
Securities and any taxes payable in connection therewith; (ii) the fees and
expenses of qualifying the Securities under the securities laws of the several
jurisdictions as provided in Section 3.04; and (iii) the fees and expenses of
the counsel, the accountants and any other experts or advisors retained by the
Bank.
     9.02 Termination Expenses. If the sale of the Units provided for in this
Agreement is not consummated because any condition set forth in Section 4 to be
satisfied by the Bank or the Parent is not satisfied, because this Agreement is
terminated pursuant to Section 10 or because of any failure, refusal or
inability on the part of the Bank or the Parent to perform all obligations and
satisfy all conditions on its part to be performed or satisfied hereunder other
than by a reason of a default by any of the Purchasers, the Bank shall reimburse
the Purchasers upon demand for all reasonable out-of-pocket expenses up to an
aggregate amount of $100,000 that shall have been incurred by the Purchasers in
connection with the proposed purchase and sale of the Securities, including the
fees and expenses of counsel for the Purchasers. [If the reasonable
out-of-pocket expenses of all Purchasers exceeds $100,000, such amount shall be
divided among the Purchasers pro rata in accordance with the number of
Securities to be purchased by each Purchaser as set forth on Schedule 1, but the
Bank shall have no liability or obligation with respect to such excess. The Bank
shall not in any event be liable to the Purchasers for the loss of anticipated
profits from the transactions contemplated by this Agreement.
Section 10. TERMINATION.
     This Agreement shall be subject to termination in the absolute discretion
of any Purchaser with respect to itself, by notice given to the Bank prior to
delivery of and payment for the Units, if prior to such time (i) the Bank and
the Parent shall be unable to sell and deliver the Units to the Purchasers,
including at least $275,000,000 principal amount of Securities on the Closing
Date, (ii) any circumstance or event has occurred that has resulted in a
Material Adverse

41



--------------------------------------------------------------------------------



 



Effect, or (iii) if for any reason, the conditions set forth in Section 4 have
not been satisfied within six (6) months after the execution of this Agreement
(which date may be extended at the option of all of the Purchasers for an
additional two (2) months).
Section 11. MISCELLANEOUS.
     11.01 Disclosure Schedule. The term “Disclosure Schedule,” as used herein,
means the schedule, if any, attached to this Agreement that sets forth items the
disclosure of which is necessary or appropriate as an exception to one or more
representations or warranties contained in Section 5 hereof. The Disclosure
Schedule shall be arranged in paragraphs corresponding to the section numbers
contained in Section 5. Nothing in the Disclosure Schedule shall be deemed
adequate to disclose an exception to a representation or warranty made herein
unless the Disclosure Schedule identifies the exception with reasonable
particularity and describes the relevant facts in reasonable detail. Without
limiting the generality of the immediately preceding sentence, the mere listing
(or inclusion of a copy) of a document or other item in the Disclosure Schedule
shall not be deemed adequate to disclose an exception to a representation or
warranty made herein unless the representation or warranty has to do with the
existence of the document or other item itself. Information provided by the Bank
in response to any due diligence questionnaire shall not be deemed part of the
Disclosure Schedule and shall not be deemed to be an exception to one or more
representations or warranties contained in Section 5 hereof unless such
information is specifically included on the Disclosure Schedule in accordance
with the provisions of this Article 5.
     11.02 Cooperation. The Parent, the Bank and the Purchasers shall use
commercially reasonable best efforts to obtain, as promptly as practicable, all
governmental, quasi-governmental, court or regulatory approvals, consents or
statements of non-objection necessary to complete the transactions contemplated
by this Agreement. The Parent, the Bank and the Purchasers shall cooperate with
the each other and use commercially reasonable efforts to take, or cause to be
taken, all commercially reasonable actions in order to facilitate the successful
consummation of the transactions contemplated hereby. Without limiting the
generality of the foregoing, in order to assure that the OTS approves the
inclusion of the face amount of the Securities as Tier-2 Capital as set forth in
Section 3.02, the Parent, the Bank and the Purchasers shall cooperate in and
effect such reasonable amendments to the Operative Documents as and to extent
required by the OTS in order to obtain such approval as Tier-2 Capital.
     11.03 Notices. All communications hereunder shall be in writing and
effective only on receipt, and shall be mailed, delivered by hand or courier or
sent by facsimile and confirmed:
If to the Purchasers, to such address or facsimile number as set forth on
Schedule 1.
if to the Parent or to the Bank, to:
Guaranty Bank
8333 Douglas Avenue
Dallas, Texas 75225
Attention: Ronald D. Murff, Chief Financial Officer
Facsimile: 214-360-5930

42



--------------------------------------------------------------------------------



 



with a copy to:
Fulbright & Jaworski L.L.P.
2200 Ross Avenue, Suite 2800
Dallas, Texas 75201
Attention: Glen J. Hettinger
Facsimile: 214-855-8200
     All such notices and communications shall be deemed to have been duly given
(i) at the time delivered by hand, if personally delivered, (ii) five business
days after being deposited in the mail, postage prepaid, if mailed, (iii) when
answered back, if telexed, (iv) the next business day after being telecopied,
(v) the next Business Day after being sent by email to the address for notice
set forth above, or (vi) the next business day after timely delivery to a
courier, if sent by overnight air courier guaranteeing next-day delivery. From
and after the Closing, the foregoing notice provisions shall be superseded by
any notice provisions of the Operative Documents under which notice is given.
The Purchaser, the Bank, and their respective counsel, may change their
respective notice addresses, from time to time, by written notice to all of the
foregoing Persons.
     11.04 Parties in Interest, Successors and Assigns. This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective successors and permitted assigns. Nothing expressed or mentioned in
this Agreement is intended or shall be construed to give any Person other than
the parties hereto and their successors, assigns, heirs and legal
representatives, and any subsequent transferee, any right or obligation
hereunder. None of the rights or obligations of the Bank under this Agreement
may be assigned, whether by operation of law or otherwise, without the
Purchasers’ prior written consent. The rights and obligations of a Purchaser
under this Agreement may be assigned without the Bank’s or the Parent’s consent;
provided that the assignee assumes the obligations and makes the representations
of the Purchaser under this Agreement.
     11.05 Amendments. This Agreement may not be modified, amended, altered or
supplemented, except upon the execution and delivery of a written agreement by
each of the parties hereto.
     11.06 Counterparts and Facsimile. This Agreement may be executed by any one
or more of the parties hereto in any number of counterparts, each of which shall
be deemed to be an original, but all such counterparts shall together constitute
one and the same instrument. This Agreement may be executed by any one or more
of the parties hereto by facsimile which shall be effective as delivery of a
manually executed counterpart hereof.
     11.07 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

43



--------------------------------------------------------------------------------



 



     11.08 Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT REFERENCE
TO PRINCIPLES OF CONFLICTS OF LAW.
     11.09 Submission to Jurisdiction. ANY LEGAL ACTION OR PROCEEDING BY OR
AGAINST ANY PARTY HERETO OR WITH RESPECT TO OR ARISING OUT OF THIS AGREEMENT MAY
BE BROUGHT IN OR REMOVED TO THE COURTS OF THE STATE OF NEW YORK, IN AND FOR NEW
YORK COUNTY, OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW
YORK. BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY ACCEPTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS (AND COURTS OF APPEALS THEREFROM) FOR LEGAL
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT.
     11.10 Entire Agreement. This Agreement, together with the Operative
Documents, the Certificate of Designations and the other documents delivered in
connection with the transactions contemplated by this Agreement, is intended by
the parties as a final expression of their agreement and intended to be a
complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein and therein.
There are no restrictions, promises, warranties or undertakings, other than
those set forth or referred to herein and therein. This Agreement, together with
the Operative Documents, the Certificate of Designations and the other documents
delivered in connection with the transaction contemplated by this Agreement,
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.
     11.11 Nature of Obligations. (a) In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstances, is
held invalid, illegal or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions hereof shall not be in any way impaired
or affected, it being intended that all of the Purchasers’ rights and privileges
shall be enforceable to the fullest extent permitted by law.
          (b) The obligations of the Purchasers contained herein are several,
and not joint or joint and several. No Purchaser shall be liable for the breach
by any other Purchaser of such other Purchaser’s covenants contained herein.
     11.12 Survival. The provisions of Section 9 and Sections 11.03, 11.08 and
11.09 shall survive the termination or cancellation of this Agreement. The
representations and warranties of the Bank contained in this Agreement or in any
certificate delivered hereunder shall terminate on and as of the Closing.
     11.13 Savings Clause. It is the intent of Purchaser and Bank in the
execution and performance of this Agreement and the Securities to remain in
strict compliance with applicable law from time to time in effect. In
furtherance thereof, Purchaser and Bank stipulate and agree that none of the
terms and provisions contained in this Agreement or the Securities shall ever be
construed to create a contract to pay for the use, forbearance or detention of
money with interest

44



--------------------------------------------------------------------------------



 



at a rate or in an amount in excess of the highest lawful rate or amount of
interest permitted to be charged under applicable law. For purposes of this
Agreement and the Securities “interest” shall include the aggregate of all
charges which constitute interest under applicable law that are contracted for,
charged, reserved, received or paid under this Agreement or any promissory note
executed in connection herewith. Bank shall never be required to pay unearned
interest and shall never be required to pay interest, at a rate or in an amount
in excess of the highest lawful rate permitted by applicable law (the “Highest
Lawful Rate”) or an amount of interest that may be lawfully charged under
applicable law, and the provisions of this paragraph shall control over all
other provisions of this Agreement or any promissory note executed in connection
herewith, and of any other instrument pertaining to or securing the obligations
arising under this Agreement or any promissory note executed in connection
herewith, which may be in actual or apparent conflict herewith. If any such note
is prepaid, or if the maturity of any such note is accelerated for any reason,
or if under any other contingency the effective rate or amount of interest which
would otherwise be payable under this Agreement or any such note would exceed
the Highest Lawful Rate or amount of interest Purchaser or any other holder of
Securities is allowed by Applicable Law to charge, contract for, take, reserve
or receive, or in the event Purchaser or any Holder shall charge, contract for,
take, reserve or receive monies that are deemed to constitute interest which
would, in the absence of this provision, increase the effective rate or amount
of interest payable under this Agreement or any promissory note executed in
connection herewith to a rate or amount in excess of that permitted to be
charged, contracted for, taken, reserved or received under applicable law then
in effect, then the principal amount of such notes or owed hereunder or the
amount of interest which would otherwise be payable under such notes or
hereunder or both shall be reduced to the amount allowed under applicable law as
now or hereinafter construed by the courts having jurisdiction, and all such
moneys so charged, contracted for, taken, reserved or received that are deemed
to constitute interest in excess of the Highest Lawful Rate permitted by
applicable law shall immediately be returned to or credited to the account of
Bank upon such determination. Purchaser and Bank further stipulate and agree
that, without limitation of the foregoing, all calculations of the rate or
amount of interest contracted for, charged, taken, reserved or received under
this Agreement or any such note which are made for the purpose of determining
whether such rate or amount exceeds the Highest Lawful Rate or amount, shall be
made to the extent not prohibited by applicable law, by amortizing, prorating,
allocating and spreading during the period of the full stated term of the
obligations owed hereunder or under such notes, all interest at any time
contracted for, charged, taken, reserved or received from Bank or otherwise by
Purchaser or any other holder of Securities.
[Signature pages follow]

45



--------------------------------------------------------------------------------



 



     In Witness Whereof, this Purchase Agreement has been entered into as of the
date first written above.

            BANK:

GUARANTY BANK
      By:     /s/ Ronald D. Murff      Name:   Ronald D. Murff,      Title:  
Senior Executive Vice President and Chief Financial Officer     

            PARENT:

GUARANTY FINANCIAL GROUP INC.
      By:     /s/ Ronald D. Murff      Name:   Ronald D. Murff,      Title:  
Senior Executive Vice President and Chief Financial Officer     

Signature Page to Purchase Agreement

 



--------------------------------------------------------------------------------



 



                  ROWLING FAMILY PROPERTIES,
LTD., AS “PURCHASER”    
 
           
 
  By:   RRP, Inc., its general partner    
 
           
 
  By:   /s/ Robert B. Rowling     
 
     
 
Name: Robert B. Rowling    
 
      Title: President    

Signature Page to Purchase Agreement

 



--------------------------------------------------------------------------------



 



                HIGH RIVER LIMITED PARTNERSHIP,
AS “PURCHASER”    
 
              By: Hopper Investments LLC, its general partner    
 
              By: Barberry Corp., its sole member    
 
           
 
By: /s/ Keith Cozza    
 
 
 
Name: Keith Cozza    
 
  Title: Treasurer    

Signature Page to Purchase Agreement

 



--------------------------------------------------------------------------------



 



            ICAHN PARTNERS LP,
AS “PURCHASER”
      By:   /s/ Keith Meister       Name:   Keith Meister        Title:  
Authorized Signatory     

Signature Page to Purchase Agreement

 



--------------------------------------------------------------------------------



 



            ICAHN PARTNERS MASTER FUND LP,
AS “PURCHASER”
      By:   /s/ Keith Meister       Name: Keith Meister        Title: Authorized
Signatory     

Signature Page to Purchase Agreement

 



--------------------------------------------------------------------------------



 



            ICAHN PARTNERS MASTER FUND II
LP, AS “PURCHASER”
      By:   /s/ Keith Meister       Name:   Keith Meister        Title:  
Authorized Signatory     

Signature Page to Purchase Agreement

 



--------------------------------------------------------------------------------



 



            ICAHN PARTNERS MASTER FUND III
LP, AS “PURCHASER”
      By:   /s/ Keith Meister       Name:   Keith Meister        Title:  
Authorized Signatory     

Signature Page to Purchase Agreement

 



--------------------------------------------------------------------------------



 



                  GREENLIGHT CAPITAL, LP, AS “PURCHASER”    
 
                By: Greenlight Capital, LLC, its general partner    
 
           
 
  By:   /s/ David Einhorn    
 
     
 
   
 
 
 
Name: David Einhorn    
 
  Title: Senior Managing Member    

Signature Page to Purchase Agreement

 



--------------------------------------------------------------------------------



 



                  GREENLIGHT CAPITAL QUALIFIED,
L.P., AS “PURCHASER”    
 
                By: Greenlight Capital, LLC, its general partner    
 
           
 
  By:   /s/ David Einhorn    
 
   
 
   
 
 
 
Name: David Einhorn    
 
  Title: Senior Managing Member    

Signature Page to Purchase Agreement

 



--------------------------------------------------------------------------------



 



                  GREENLIGHT CAPITAL OFFSHORE,
LTD., AS “PURCHASER”    
 
                By: Greenlight Capital, Inc., its investment manager      
 
  By:   /s/ David Einhorn    
 
   
 
   
 
 
 
Name: David Einhorn    
 
   
 
   
 
  Title: President    

Signature Page to Purchase Agreement

 



--------------------------------------------------------------------------------



 



                  GREENLIGHT REINSURANCE, LTD., AS “PURCHASER”    
 
                By: DME Advisors, LP, its investment manager    
 
                By: DME Advisors GP, LLC, its general partner      
 
  By:   /s/ David Einhorn    
 
   
 
   
 
 
 
Name: David Einhorn    
 
  Title: Senior Managing Member    

Signature Page to Purchase Agreement

 



--------------------------------------------------------------------------------



 



                  THIRD POINT PARTNERS, L.P., AS “PURCHASER”    
 
                By: Third Point LLC, as investment advisor      
 
  By:   /s/ Jim Gallagher    
 
   
 
   
 
 
 
Name: Jim Gallagher    
 
  Title: Director of Operations    

Signature Page to Purchase Agreement

 



--------------------------------------------------------------------------------



 



                  THIRD POINT PARTNERS QUALIFIED,
L.P., AS “PURCHASER”    
 
                By: Third Point LLC, as investment advisor    
 
           
 
  By:    /s/ Jim Gallagher    
 
  Name: Jim Gallagher    
 
  Title: Director of Operations    

Signature Page to Purchase Agreement

 



--------------------------------------------------------------------------------



 



                  THIRD POINT OFFSHORE FUND, LTD., AS “PURCHASER”    
 
                By: Third Point LLC, as investment advisor    
 
           
 
  By:   /s/ Jim Gllagher    
 
  Name: Jim Gllagher    
 
  Title: Director of Operations    

Signature Page to Purchase Agreement

 



--------------------------------------------------------------------------------



 



                  THIRD POINT ULTRA LTD., AS
“PURCHASER”    
 
                By: Third Point LLC, as investment advisor    
 
           
 
  By:   /s/ Jim Gallagher    
 
  Name: Jim Gallagher  
 
  Title: Director of Operations    

Signature Page to Purchase Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A—CERTIFICATE OF DESIGNATIONS
(See Attached)

 



--------------------------------------------------------------------------------



 



EXHIBIT B—FORM OF PROMISSORY NOTE
(See Attached)

 



--------------------------------------------------------------------------------



 



Schedule 1—List of Purchasers
(See attached)

 



--------------------------------------------------------------------------------



 



Schedule 2.01
(See attached)

 



--------------------------------------------------------------------------------



 



Schedule 6.09
(See attached)

 